 



Exhibit 10.16

 



AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

 

WINN-DIXIE DISTRIBUTION CAMPUS: JACKSONVILLE FL



 

THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
by and between AR CAPITAL, LLC (“Buyer”), and WINN-DIXIE PROPERTIES, LLC
(“Seller”).

 

In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.               Terms and Definitions. The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.

 

(a)             “Broker” shall mean Chris Riley/CBRE, acting as Seller’s agent.

 

(b)            “Closing” shall mean the consummation of the transaction
contemplated herein, which shall occur, subject to any applicable extension
periods set forth in this Agreement, on or before the later to occur of April
29, 2013 or two (2) days after the last day of the Due Diligence Period (as
defined herein) unless the Buyer waives the full Due Diligence Period and elects
to close earlier by providing written notice thereof to Seller five (5) business
days prior to such earlier date. The date of Closing is sometimes hereinafter
referred to as the “Closing Date.” Neither party will need to be present at
Closing, it being anticipated that the parties will deliver all Closing
documents and deliverables in escrow to the Escrow Agent prior to the date of
Closing.

 

(c)             “Due Diligence Period” shall mean the period beginning upon the
Effective Date and extending until 11:59 PM EST on the date that is twenty eight
(28) days thereafter or the date on which Seller receives written notice of
Buyer’s waiver of the Due Diligence Period. Seller shall deliver to Buyer all of
the Due Diligence Materials within five (5) business days after the Effective
Date.

 

(d)            “Earnest Money” shall mean Two Million Two Hundred Thousand and
NO/100 Dollars ($2,200,000.00). The Earnest Money shall be delivered to Escrow
Agent within three (3) business days after the Effective Date. The Earnest Money
shall be deposited by Buyer in escrow with Escrow Agent, to be applied as part
payment of the Purchase Price at the time the sale is closed, or disbursed as
agreed upon in accordance with the terms of this Agreement. Subject to Section
4(c)(i) below, Seller and Buyer each shall pay one-half of all reasonable escrow
fees charged by Escrow Agent.

 

(e)             “Effective Date” This Agreement shall be signed by both Seller
and Buyer. The date that is one (1) business day after the date of execution and
delivery of this Agreement by both Seller and Buyer shall be the “Effective
Date” of this Agreement.

 

(f)             “Escrow Agent” shall mean Stewart Title Guaranty, 5935 Carnegie
Blvd., Suite 301, Charlotte, NC 28209. Attention:  Regina L. Fiegel, Telephone: 
(704-401-2010), Telecopy: (704-401-2039); E-Mail: rfiegel@stewart.com The
parties agree that the Escrow Agent shall be responsible for (x) organizing the
issuance of the Commitment and Title Policy, (y) preparation of the closing
statement, and (z) collection and disbursement of the funds.

 

 

 

 



(g)            “Leaseback” contemporaneous with Closing, Buyer and BI-LO, LLC
(“Tenant”) shall enter into a lease in the form of the Lease Agreement attached
hereto as Exhibit “C” (“Lease”) for the Property. A Memorandum of Lease for the
Lease shall be recorded in the records of the county recorder wherein the
Property is located.

 

(h)            “Property” shall mean (a) that certain real property located at
15500 West Beaver Street, Jacksonville, Duval County, Florida being more
particularly described on Exhibit A, attached hereto and incorporated herein
(the “Real Property”) together with all buildings, facilities and other
improvements located thereon (collectively, the “Improvements”); (b) all right,
title and interest of Seller under the Lease and all security deposits (if any)
that Seller is holding pursuant to the Lease; (c) all right, title and interest
of Seller in all machinery, furniture, equipment and items of personal property
of Seller attached or appurtenant to, located on or used in the ownership, use,
operation or maintenance of the Property or the Improvements (collectively, the
“Personalty”), but expressly excluding “Tenants Property” as defined in the
Lease; (d) all right, title and interest of Seller, if any, to any unpaid award
for (1) any taking or condemnation of the Property or any portion thereof, or
(2) any damage to the Property or the Improvements by reason of a change of
grade of any street or highway; (e) all easements, licenses, rights and
appurtenances relating to any of the foregoing; and (f) all right, title and
interest of Seller in and to any warranties, tradenames, logos (including any
federal or state trademark or tradename registrations), or other identifying
name or mark now used in connection with the Real Property and/or the
Improvements, but expressly excluding any such property to the extent owned by
Tenant (the “Intangible Property”).

 

(i)              “Purchase Price” shall mean Ninety-nine Million Seven Hundred
Sixty-eight Thousand Four Hundred Fourteen and NO/100 Dollars ($99,768,414.00).

 

(j)              Seller and Buyer’s Notice address

 

(i)              “Seller’s Notice Address” shall be as follows, except as same
may be changed pursuant to the Notice section herein:

 

Winn-Dixie Properties, LLC

Real Estate Department

5050 Edgewood Court

Jacksonville, Florida 32254

Tel. No.: (___) _______________

Fax No.: (___) ______________

Email: _____________________

 

And to:

Winn-Dixie Properties, LLC

Legal Department

5050 Edgewood Court

Jacksonville, Florida 32254

Tel. No.: (___) _______________

Fax No.: (___) ______________

Email: _____________________

 

2

 



And to

Trevor Ives

Hunton & Williams LLP

1445 Ross Avenue

Suite 3700

Dallas, Texas 75202

Tel. No.: (214) 468-3312

Fax: (214)740-7116

Email: tives@hunton.com

 

 

 

(ii)            “Buyer’s Notice Address” shall be as follows, except as same may
be changed pursuant to the Notice section herein:

 

Michael Weil

AR Capital, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (212) 415-6505

Fax No.: (857) 207-3397

Email: mweil@arlcap.com

 

And to:

 

Jesse Galloway

AR Capital, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (212) 415-6516

Fax No.: (646) 861-7751

Email: jgalloway@arlcap.com

 

And Due Diligence Materials (if provided by email) to:

 

duediligence@arlcap.com

 

With hard copies and/or cds to:

 

James A. (Jim) Mezzanotte

AR Capital, LLC

7621 Little Avenue, Suite 200

Charlotte, NC 28226

Tel. No.: (704) 626-4400

Fax No.: (212) 415-6507

Email: jmezzanotte@arlcap.com

 

 

3

 



2.               Purchase and Sale of the Property. Subject to the terms of this
Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, the Property for the Purchase Price.

 

3.               Payment of Purchase Price. The Purchase Price to be paid by
Buyer to Seller shall be paid by wire transfer of immediately available funds in
the amount of the Purchase Price plus or minus prorations, credits and
adjustments as provided in Section 4 and elsewhere in this Agreement to Escrow
Agent, at the time of Closing, or as otherwise agreed to between Buyer and
Seller.

 

4.               Proration of Expenses and Payment of Costs and Recording Fees.

 

(a)             All real estate taxes, rollback taxes, personal property taxes,
water and sewer use charges, and any other charges and assessments constituting
a lien on the Property (collectively “Taxes and Assessments”) due and payable on
or before the Closing Date shall be remitted to the collecting authorities or to
the Escrow Agent by Seller prior to or at Closing. There shall be no closing
adjustments between the parties for Taxes and Assessments not yet due and
payable at Closing as Tenant is responsible for all such Taxes and Assessments
due in accordance with the provisions of the Lease.

 

(b)            Rent shall commence as of the Closing Date.

 

(c)             Seller shall pay or be charged with the following costs and
expenses in connection with this transaction which costs shall be referred to as
“Seller’s Closing Costs”:

 

(i)              100% of the premium for a standard owner’s title policy issued
in Florida in the amount of the Purchase Price (the “Owner’s Title Insurance”),
including title search costs, but excluding any additional or extended coverage
or endorsements requested by Buyer and issued in connection with such policy
(Buyer acknowledges that Seller shall only be responsible for paying the
underwriter component of the title premium in the amount of $62,373.80 and
Seller shall not be responsible for paying any “agent” fees (or similar fees
payable to any attorneys serving as agent), and Buyer shall pay any such “agent”
fees, if applicable);

 

(ii)            Transfer taxes and conveyance fees on the sale and transfer of
the Property.

 

(iii)          Broker’s commission payments (for both leasing and sales
commissions earned), in accordance with Section 23 of this Agreement;

 

(iv)          All fees relating to the granting, executing and recording of the
Deed for the Property and for any costs incurred in connection with the release
of existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt.



4

 

 



(d)            Buyer shall pay or be charged with the following costs and
expenses in connection with this transaction, which costs shall be referred to
as “Buyer’s Closing Costs”:

 

(i)              Owner’s Title Insurance policy premiums for any
additional/extended coverage or endorsements requested by Buyer and issued in
connection with such policies;

 

(ii)            all costs and expenses in connection with Buyer’s financing,
including appraisal, points, commitment fees and the like and costs for the
filing of all documents necessary to complete such financing and related
documentary stamp tax and intangibles tax; and

 

(iii)          Buyer shall pay for the cost of its own survey, Phase 1
environmental study and due diligence investigations.

 

(e) Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

5.               Title. At Closing, Seller agrees to convey to Buyer fee simple
indefeasible title to the Property by special warranty deed, free and clear of
all liens, defects of title, conditions, easements, assessments, restrictions,
and encumbrances except for Permitted Exceptions (as hereinafter defined).

 

6.               Examination of Property. Seller and Buyer hereby agree as
follows:

 

(a)             Promptly after the date hereof, Buyer shall order a title
commitment (the “Title Commitment”) from Escrow Agent, a survey and a zoning
report for the Property. All matters shown in the Title Commitment and survey
(“Title Matters”) with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include any mechanic’s lien or any
monetary lien, or any deeds of trust, mortgage, or other loan documents secured
by the Property, which arose by through or under Seller (collectively, “Liens”).
Seller shall be required to cure or remove all Liens (by payment, bond deposit
or indemnity acceptable to Escrow Agent). Seller shall have no obligation to
cure any Title Matter objected to, except as aforesaid, provided Seller notifies
Buyer of any objections which Seller elects not to remove or cure within five
(5) days following receipt of Buyer’s objections. In the event that Seller
refuses to remove or cure any objections, Buyer shall have the right to
terminate this Agreement upon written notice to Seller given within five (5)
days after receipt of Seller’s notice, upon which termination the Earnest Money
shall be returned to Buyer and neither party shall have any further obligation
hereunder, except as otherwise expressly set forth herein. If any matter not
revealed in the Title Commitment is discovered by Buyer or by the Escrow Agent
and is added to the Title Commitment by the Escrow Agent at or prior to Closing,
Buyer shall have until the earlier of (i) ten (10) days after the Buyer’s
receipt of the updated, revised Title Commitment showing the new title
exception, together with a legible copy of any such new matter, or (ii) the date
of Closing, to provide Seller with written notice of its objection to any such
new title exception (an “Objection”). If Seller does not remove or cure such
Objection prior to the date of Closing, Buyer may terminate this Agreement, in
which case the Earnest Money shall be returned to Buyer, and neither party shall
have any further obligation hereunder, except as otherwise expressly set forth
herein.

 



5

 

 

(b)            Within five (5) days following the Effective Date, Seller shall
provide to Buyer copies of the following documents and materials pertaining to
the Property to the extent within Seller’s possession or reasonably obtainable
by Seller or Seller’s counsel: (i) a copy of all surveys and site plans of the
Property, including, without limitation, any as-built survey obtained or
delivered to tenants of the Property in connection with its construction; (ii) a
copy of all architectural plans and specifications and construction drawings and
contracts for improvements located on the Property; (iii) a copy of Seller’s
title insurance commitments and policies relating to the Property; (iv) a copy
of the certificate of occupancy (or local equivalent) and zoning reports for the
Property; and of all governmental permits/approvals; (v) a copy of all
environmental, engineering and physical condition reports for the Property; (vi)
copies of the Property’s real estate tax bills for the current and prior two (2)
tax years or, if the Property has been owned by Seller for less than two (2) tax
years, for the period of ownership; (vii) all service contracts and insurance
policies which affect the Property, if any; (viii) a copy of all warranties
relating to the improvements constructed on the Property, including without
limitation any roof warranties; and (ix) a written inventory of all items of
personal property to be conveyed to Buyer, if any (the “Due Diligence
Materials”). Seller shall deliver any other documents relating to the Property
reasonably requested by Buyer, to the extent within Seller’s possession or
reasonably obtainable by Seller or Seller’s counsel without cost to Seller,
within three (3) business days following such request. All such Due Diligence
Materials and documents shall be delivered to Buyer without any representation
or warranty as to the completeness or accuracy of such materials or any other
matter relating thereto, and Buyer shall have no right to rely on any Due
Diligence Materials without the written consent of the party preparing same.
Additionally, during the term of this Agreement, Buyer, its agents and
designees, shall have the right to enter the Property for the purposes of
inspecting the Property, conducting soil tests, and making surveys, mechanical
and structural engineering studies, inspecting construction, and conducting any
other investigations and inspections as Buyer may reasonably require to assess
the condition and suitability of the Property; provided, however, that such
activities by or on behalf of Buyer on the Property shall not damage the
Property nor interfere with construction on the Property or the conduct of
business by Seller; and provided further, however, that Buyer shall indemnify
and hold Seller harmless from and against any and all claims or damages to the
extent resulting from the activities of Buyer on the Property, and Buyer shall
repair any and all damage caused, in whole or in part, by Buyer and return the
Property to its condition prior to such damage, which obligation shall survive
Closing or any termination of this Agreement. Buyer must obtain Seller's prior
written approval of the scope and method of any environmental testing or
investigation (other than a Phase I environmental inspection) and for any
inspection which would alter the physical condition of the Property, prior to
Buyer's commencement of such inspections, testing or examination. Prior to entry
upon the Property, Buyer shall obtain and deliver to Seller a certificate of
insurance naming Seller as an additional insured, evidencing liability insurance
coverage with combined single limits of not less than $2,000,000 from an
acceptable underwriter. Seller shall reasonably cooperate with the efforts of
Buyer and the Buyer’s representatives to inspect the Property. Seller has
provided Buyer with the name of a contact person(s) for the purpose of arranging
site visits. Buyer shall give Seller reasonable written notice (which in any
event shall not be less than two (2) business days) before entering the
Property. Buyer shall have the unconditional right, for any reason or no reason,
to terminate this Agreement by giving written notice thereof to Seller and the
Escrow Agent prior to the expiration of the Due Diligence Period, in which event
this Agreement shall become null and void, Buyer shall receive a refund of the
Earnest Money, and all rights, liabilities and obligations of the parties under
this Agreement shall expire, except as otherwise expressly set forth herein.

 



6

 

 

(c)             Seller shall use good faith efforts to obtain estoppel
certificates with respect to reciprocal easement agreements as may be reasonably
requested by Buyer.

 

7.               Risk of Loss/Condemnation. Upon an occurrence of a casualty,
condemnation or taking, Seller shall notify Buyer in writing of same. Until
Closing, the risk of loss or damage to the Property, except as otherwise
expressly provided herein, shall be borne by Seller. In the event all or any
portion of the Property is damaged in any casualty or condemned or taken (or
notice of any condemnation or taking is issued) with respect to any casualty, if
the cost to repair such casualty would exceed $1,000,000, or (c) with respect to
any condemnation, any Improvements or access to the Property or more than ten
percent (10%) of the Property is (or will be) condemned or taken, then, Buyer
may elect to terminate this Agreement by providing written notice of such
termination to Seller within ten (10) business days after Buyer’s receipt of
notice of such condemnation, taking or damage, upon which termination the
Earnest Money shall be returned to the Buyer and neither party hereto shall have
any further rights, obligations or liabilities under this Agreement, except as
otherwise expressly set forth herein. With respect to any condemnation or taking
(of any notice thereof), if Buyer does not elect to cancel this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the awards, if any, for
the condemnation or taking, and Buyer shall be entitled to receive and keep all
such awards. With respect to a casualty, if Buyer does not elect to terminate
this Agreement or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
repair such damage or destruction.

 

8.               Earnest Money Disbursement. The Earnest Money shall be held by
Escrow Agent, in trust, and disposed of only in accordance with the terms of
this Agreement, including the following:

 

(a)             If the Closing occurs, Escrow Agent shall deliver the Earnest
Money to, or upon the instructions of, Seller and Buyer on the Closing Date to
be applied as part payment of the Purchase Price. If for any reason the Closing
does not occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer
only upon receipt of a written demand therefor from such party, subject to the
following provisions of this clause (a). Subject to the last sentence of this
clause (a), if for any reason the Closing does not occur and either party makes
a written demand (the “Demand”) upon Escrow Agent for payment of the Earnest
Money, Escrow Agent shall give written notice to the other party of the Demand
within one business day after receipt of the Demand. If Escrow Agent does not
receive a written objection from the other party to the proposed payment within
five (5) business days after the giving of such notice by Escrow Agent, Escrow
Agent is hereby authorized to make the payment set forth in the Demand. If
Escrow Agent does receive such written objection within such period, Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions signed by Seller and Buyer or a final judgment of a court.
Notwithstanding the foregoing provisions of this clause (a) if Buyer delivers a
notice to Escrow Agent and the Seller stating that Buyer has terminated this
Agreement on or prior to the expiration of the Due Diligence Period, then Escrow
Agent shall immediately return the Earnest Money to Buyer without the necessity
of delivering any notice to, or receiving any notice from Seller.

 



7

 

 

(b)            The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent shall hold the Earnest Money in escrow and
shall disburse the Earnest Money pursuant to the provisions of this Section 8.

 

9.               Default

 

(a)             In the event that Buyer defaults in any of its obligations
undertaken in this Agreement, and such default is not cured within five (5) days
after receiving written notice from Seller of such default, Seller shall be
entitled to, as its sole and exclusive remedy to either: (i) if Buyer is willing
to proceed to Closing, waive such default and proceed to Closing in accordance
with the terms and provisions hereof; or (ii) declare this Agreement to be
terminated, and Seller shall be entitled to immediately receive all of the
Earnest Money as liquidated damages as and for Seller’s sole remedy. Upon such
termination, neither Buyer nor Seller shall have any further rights, obligations
or liabilities hereunder, except as otherwise expressly provided herein. Seller
and Buyer agree that (a) actual damages due to Buyer’s default hereunder would
be difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Seller as a
result of having withdrawn the Property from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing. Seller hereby waives any
right to recover the balance of the Purchase Price, or any part thereof, and the
right to pursue any other remedy permitted at law or in equity against Buyer. In
no event under this Section or otherwise shall Buyer be liable to Seller for any
punitive, speculative or consequential damages.

 

(b)            In the event of a default in the obligations herein taken by
Seller with respect to the Property, and such default is not cured within five
(5) days of receiving written notice from Buyer of such default, Buyer may, as
its sole and exclusive remedy, either: (i) waive any unsatisfied conditions and
proceed to Closing in accordance with the terms and provisions hereof; (ii)
terminate this Agreement by delivering written notice thereof to Seller no later
than Closing, upon which termination the Earnest Money shall be refunded to
Buyer, Seller shall pay to Buyer all of the actual out-of-pocket costs and
expenses incurred by Buyer in connection with this Agreement, not to exceed
$20,000.00 (“Buyer’s Due Diligence Costs”), which return and payment shall
operate to terminate this Agreement and release Seller and Buyer from any and
all liability hereunder, except those which are specifically stated herein to
survive any termination hereof; or (iii) enforce specific performance of
Seller’s obligations hereunder. If any Buyer’s Due Diligence Costs are payable
pursuant to the preceding sentence, Buyer shall provide Seller with a written
demand within ten (10) days of any such termination stipulating all of Buyer’s
out-of-pocket costs, including invoices evidencing same.

 



8

 

 

Notwithstanding the foregoing, in no event shall Seller be liable to Buyer for
any punitive, speculative or indirect consequential damages.

 

10.            Closing. The Closing shall consist of the execution and delivery
of documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement.
Seller shall deliver to Escrow Agent for the benefit of Buyer at Closing the
following executed documents:

 

(a)             A Special Warranty Deed in the form attached hereto as Exhibit
B;

 

(b)            Duplicate originals of the Lease, in the form attached hereto as
Exhibit C bearing the original signatures of the landlord and tenant thereunder;

 

(c)             A Bill of Sale for the personal property, if any, in the form
attached hereto as Exhibit D;

 

(d)            A settlement statement setting forth the Purchase Price, all
prorations and other adjustments to be made pursuant to the terms hereof, and
the funds required for Closing as contemplated hereunder;

 

(e)             All transfer tax statements, declarations and filings as may be
necessary or appropriate for purposes of recordation of the deed;

 

(f)             Good standing certificates and corporate resolutions or member
or partner consents, as applicable, and such other documents as reasonably
requested by Escrow Agent, and resolutions from Tenant, authorizing the
execution and delivery of the Lease;

 

(g)            A certificate pursuant to Section 1445 of the Internal Revenue
Code of 1986, as amended, or the regulations issued pursuant thereto, certifying
the non-foreign status of Seller;

 

(h)            An owner’s title affidavit as to mechanics’ liens and possession
and other matters in customary form reasonably acceptable to Escrow Agent;

 

(i)              A certificate of insurance or other evidence reasonably
satisfactory to Buyer memorializing and confirming that Tenant is then
maintaining policies of insurance of the types and in the amounts required by
the Lease, which shall name Buyer and its mortgagee as additional insured
parties and/or as loss payees and/or mortgagees, as appropriate, as their
respective interests may appear; and

 

(j)              Such other instruments as are reasonably required by Escrow
Agent to close the escrow and consummate the purchase of the Property in
accordance with the terms hereof.

 



9

 

 

At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b) and (e) above.
Buyer shall have the right to advance the Closing upon five (5) days prior
written notice to Seller; provided that all conditions precedent to both Buyer’s
and Seller’s respective obligations to proceed with Closing under this Agreement
have been satisfied (or, if there are conditions to a party’s obligation to
proceed with Closing that remain unsatisfied, such conditions have been waived
by such party). Buyer shall have a one-time right to extend the Closing for up
to fifteen (15) business days upon written notice to Seller to be received by
Seller on or before three (3) business days prior to the date scheduled for the
Closing. If Buyer timely exercises this right to extend, any document that
Seller is obligated to provide that is “time sensitive” does not need to be
provided again by Seller. The Closing shall be held through the mail by delivery
of the closing documents to the Escrow Agent on or prior to the Closing or such
other place or manner as the parties hereto may mutually agree.

 

11.            Representations by Seller. For the purpose of inducing Buyer to
enter into this Agreement and to consummate the sale and purchase of the
Property in accordance herewith, Seller makes the following representations and
warranties to Buyer as of the date hereof and as of the Closing Date:

 

(a)             Seller is duly organized (or formed), validly existing and in
good standing under the laws of its state of organization, and to the extent
required by law, the State in which the Property is located. Seller has the
power and authority to execute and deliver this Agreement and all closing
documents to be executed by Seller, and to perform all of Seller’s obligations
hereunder and thereunder. To Seller’s knowledge, neither the execution and
delivery of this Agreement and all closing documents to be executed by Seller,
nor the performance of the obligations of Seller hereunder or thereunder will
result in the violation of any law or any provision of the organizational
documents of Seller or will conflict with any order or decree of any court or
governmental instrumentality of any nature by which Seller is bound;

 

(b)            Except as my be set forth in the Due Diligence Materials and
except as provided below, Seller has not received any written notice of any
current or pending litigation, condemnation proceeding or tax appeals affecting
Seller or the Property and Seller does not have any knowledge of any pending
litigation or tax appeals against Seller or the Property; Seller has not
initiated, nor is Seller participating in, any action for a change or
modification in the current subdivision, site plan, zoning or other land use
permits for the Property. Buyer acknowledges that Seller is currently involved
in litigation with the property appraiser of Duval County, FL regarding prior
tax assessments of the Property (Case No. 16-2012-CA-007176 and Case No.
16-2012-CA-004053), which information will be provided to Buyer in the Due
Diligence Materials;

 

(c)             Except as provided in the Due Diligence Materials or in the
Title Matters, to Seller’s knowledge, Seller has not entered into any contracts,
subcontracts or agreements affecting the Property which will be binding upon
Buyer after the Closing other than the Lease;

 



10

 

 

(d)            Except for violations cured or remedied on or before the date
hereof, Seller has not received any written notice from (or delivered any notice
to) any governmental authority regarding any violation of any law applicable to
the Property and Seller does not have knowledge of any such violations;

 

(e)             Seller has fee simple title to the Property, and as of the
Closing, such title will be free and clear of all liens and encumbrances except
for Permitted Exceptions and Seller will be the sole owner of the entire
lessor’s interest in the Lease. The Property constitutes one or more separate
tax parcels for purposes of ad valorem taxation;

 

(f)             Except as provided in the Due Diligence Materials or in the
Title Matters, there are no occupancy rights, leases or tenancies affecting the
Property other than the Lease. Neither this Agreement nor the consummation of
the transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;

 

(g)            To Seller’s knowledge, except as set forth in the environmental
reports previously delivered by Seller to Buyer, no hazardous substances have
been generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”). Seller has not received any written
notice from (nor delivered any notice to) any federal, state, county, municipal
or other governmental department, agency or authority concerning any petroleum
product or other hazardous substance discharge or seepage. For purposes of this
Subsection, “hazardous substances” shall mean any substance or material which is
defined or deemed to be hazardous or toxic pursuant to any Environmental Laws.
To Seller’s knowledge, there are no underground storage tanks located on the
Property; and

 

(h)            To Seller’s knowledge, Exhibit F attached hereto is a true,
correct and complete listing of all warranties in effect for the Property (the
“Warranties”).

 

The representations and warranties of Seller shall survive Closing for a period
of one (1) year; provided, however, that any action, suit or proceeding with
respect to the truth, accuracy or completeness of such representations and
warranties, or the breach of such covenants, in each instance discovered by
Buyer after the Closing Date, shall be commenced and served, if at all, on or
before the date which is one (1) year after the Closing Date and, if not
commenced and served on or before such date, such representations, warranties
and covenants shall lapse and thereafter shall be void and of no further force
or effect. When used herein, the phrase "to Seller's knowledge" or derivations
thereof shall mean the current actual, not constructive or imputed, knowledge
(current consciousness) of ____________ (and specifically excludes the knowledge
of all other officers, managers, partners, employees, or representatives of
Seller), the person whom Seller represents is the most knowledgeable about the
Property, without any obligation on Seller's part to make any independent
investigation of the matters being represented and warranted, or to make any
inquiry of any other persons, or to search or examine any files, records, books,
correspondence, or the like. Under no circumstances shall any individual named
above have any personal liability under this Agreement or otherwise.
Notwithstanding any provision of this Agreement to the contrary, Seller shall
not have any liability (and Buyer waives its right to bring any action) with
respect to any of the foregoing representations and warranties and the covenants
of Seller if, prior to the Closing, Purchaser obtains actual written notice of
information from Seller that contradicts any of the foregoing representations
and warranties, or renders any of the foregoing representations and warranties
untrue or incorrect, or establishes Sellers’ breach of such covenants, and Buyer
with said knowledge nevertheless consummates the transaction contemplated by
this Agreement. In no event shall any Seller be liable to Buyer for indirect,
special, consequential (including lost profits) or punitive damages arising out
of or in connection with this Agreement. If any of Seller’s representations and
warranties shall not be true and correct in all material respects at any time on
or before the Closing whether true and correct as of the date of this Agreement
or whether any change in facts or circumstances has made the applicable
representation and warranty no longer true and correct and regardless as to
whether Buyer becomes actually aware of such fact through Seller’s notification
or otherwise, then, to the extent Buyer obtains actual knowledge of such breach
from Seller, Buyer may, at Buyer’s option, exercised by written notice to Seller
(and as its sole and exclusive remedy), either (i) proceed with this
transaction, accepting the applicable representation and warranty as being
modified by such subsequent matters or knowledge and waiving any right relating
thereto, if any, or (ii) terminate this Agreement and declare this Agreement of
no further force and effect and in which event the Earnest Money shall promptly
be returned to Buyer and Seller shall have no further liability hereunder by
reason thereof.

 

11

 



 

12.            Representations by Buyer. Buyer represents and warrants to, and
covenants with, Seller as follows:

 

(a)             Buyer is duly formed, validly existing and in good standing
under the laws of Delaware, is authorized to consummate the transaction set
forth herein and fulfill all of its obligations hereunder and under all closing
documents to be executed by Buyer, and has all necessary power to execute and
deliver this Agreement and all closing documents to be executed by Buyer, and to
perform all of Buyer’s obligations hereunder and thereunder. This Agreement and
all closing documents to be executed by Buyer have been duly authorized by all
requisite corporate or other required action on the part of Buyer and are the
valid and legally binding obligation of Buyer, enforceable in accordance with
their respective terms. Neither the execution and delivery of this Agreement and
all closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.

 

The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.

 

13.            Conditions Precedent to Buyer’s Obligations. Buyer’s obligation
to pay the Purchase Price, and to accept title to the Property, shall be subject
to compliance by Seller with the following conditions precedent on and as of the
date of Closing:

 



12

 

 

(a)             Seller shall deliver to Buyer on or before the Closing the items
set forth in Section 10 above;

 

(b)            Buyer shall receive from the Title Company, the Owner’s Title
Insurance or irrevocable and unconditional binder to issue the same, dated, or
updated to, the date of the Closing, insuring, or committing to insure, at its
ordinary premium rates Buyer’s good and indefeasible title in fee simple title
to the Real Property and otherwise in such form and with such endorsements as
provided in the title commitment approved by Buyer pursuant to Section 6 hereof
and subject only to the Permitted Exceptions (the “Title Policy”);

 

(c)             Tenant shall be in possession of the premises demised under the
Lease, paying full and unabated rent under the Lease as of the Closing Date;

 

(d)            The representations and warranties of Seller contained in this
Agreement shall have been true in all material respects when made and shall be
true in all material respects at and as of the date of Closing as if such
representations and warranties were made at and as of the Closing, and Seller
shall have performed and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by Seller prior to or at the Closing; and

 

(e)             Seller shall have delivered to Buyer a written waiver by any
party of any right of first refusal, right of first offer or other purchase
option that any such party has to purchase the Property from Seller.

 

In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.

 

14.            Conditions Precedent to Seller’s Obligations. Seller’s obligation
to deliver title to the Property shall be subject to compliance by Buyer with
the following conditions precedent on and as of the date of Closing:

 

(a)             Buyer shall deliver to Escrow Agent on the Closing Date the
Purchase Price, subject to adjustment of such amount pursuant to Section 3
hereof; and

 

(b)            The representations and warranties of Buyer contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Buyer shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing.

 

15.            Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (so long as receipt is acknowledged by the
recipient) (e.g. email),, (ii) delivered in person, (iii) deposited in the
United States mail, registered or certified, return receipt requested, or (iv)
deposited with a nationally recognized overnight courier, to the addresses set
out in Section 1, or at such other addresses as specified by written notice
delivered in accordance herewith. Notwithstanding the foregoing, Seller and
Buyer agree that notice may be given on behalf of each party by the counsel for
each party and notice by such counsel in accordance with this Section 15 shall
constitute notice under this Agreement.

 



13

 

 

16.            Seller Covenants. Seller agrees that it: (a) shall, subject to
Section 7 hereof and subject to normal and reasonable wear and tear, maintain
the Property in the same (or better) condition as exists on the date hereof; and
(b) shall not, without Buyer’s prior written consent, which, after the
expiration of the Due Diligence Period may be withheld in Buyer’s sole
discretion cause, permit or consent to an alteration of the premises demised
thereunder (unless such consent is non-discretionary). Seller shall promptly
inform Buyer in writing of any material event adversely affecting the ownership,
use, occupancy or maintenance of the Property, whether insured or not.

 

17.            Performance on Business Days. A "business day" is a day which is
not a Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.

 

18.            Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.

 

19.            Severability. If any provision of this Agreement, or the
application thereof to any person or circumstance, shall be invalid or
unenforceable, at any time or to any extent, then the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby. Each provision of this Agreement shall be valid and enforced
to the fullest extent permitted by law.

 

14

 



20.            No Representations or Warranties. BUYER ACKNOWLEDGES AND AGREES
THAT EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, IN THE SPECIAL
WARRANTY OF TITLE AS SET OUT IN THE SPECIAL WARRANTY DEED DELIVERED AT CLOSING,
SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, EITHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE VALUE,
NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
WATER, SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE PROPERTY, (C) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER OR
ANY TENANT MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS
OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY, (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY, (F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY,
INCORPORATED INTO THE PROPERTY, (G)THE MANNER, QUALITY, STATE OF REPAIR OR LACK
OF REPAIR OF THE PROPERTY, (H) COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS,
INCLUDING THE EXISTENCE IN OR ON THE PROPERTY OF HAZARDOUS MATERIALS, OR (I) ANY
OTHER MATTER WITH RESPECT TO THE PROPERTY. ADDITIONALLY, NO PERSON ACTING ON
BEHALF OF SELLER IS AUTHORIZED TO MAKE, AND BY EXECUTION HEREOF BUYER
ACKNOWLEDGES THAT NO PERSON HAS MADE, ANY REPRESENTATION, AGREEMENT, STATEMENT,
WARRANTY, GUARANTY OR PROMISE REGARDING THE PROPERTY OR THE TRANSACTION
CONTEMPLATED HEREIN; AND NO SUCH REPRESENTATION, WARRANTY, AGREEMENT, GUARANTY,
STATEMENT OR PROMISE, IF ANY, MADE BY ANY PERSON ACTING ON BEHALF OF SELLER
SHALL BE VALID OR BINDING UPON SELLER UNLESS EXPRESSLY SET FORTH HEREIN. BUYER
FURTHER ACKNOWLEDGES AND AGREES THAT HAVING BEEN GIVEN THE OPPORTUNITY TO
INSPECT THE PROPERTY, BUYER IS RELYING SOLELY ON ITS OWN INVESTIGATION OF THE
PROPERTY AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER AND
AGREES TO ACCEPT THE PROPERTY AT THE CLOSING AND WAIVE AND RELEASE ALL
OBJECTIONS, SUITS, CAUSES OF ACTION, DAMAGES, LIABILITIES, LOSSES, DEMANDS,
PROCEEDINGS, EXPENSES AND CLAIMS AGAINST SELLER (INCLUDING, BUT NOT LIMITED TO,
ANY RIGHT OR CLAIM OF CONTRIBUTION) ARISING FROM OR RELATED TO THE PROPERTY OR
TO ANY HAZARDOUS MATERIALS ON THE PROPERTY. BUYER FURTHER ACKNOWLEDGES AND
AGREES THAT EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, IN THE
SPECIAL WARRANTY OF TITLE AS SET OUT IN THE DEED, THAT ANY INFORMATION PROVIDED
OR TO BE PROVIDED WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF
SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE
ACCURACY, TRUTHFULNESS OR COMPLETENESS OF SUCH INFORMATION. SELLER IS NOT LIABLE
OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENT, REPRESENTATION OR
INFORMATION PERTAINING TO THE PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY
ANY REAL ESTATE BROKER, CONTRACTOR, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON.
BUYER FURTHER ACKNOWLEDGES AND AGREES THAT EXCEPT AS OTHERWISE EXPRESSLY STATED
IN THIS AGREEMENT, IN THE SPECIAL WARRANTY OF TITLE AS SET OUT IN THE DEED, THAT
TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR
HEREIN IS MADE ON AN "AS IS" CONDITION AND BASIS WITH ALL FAULTS. IT IS
UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE FOR THE PROPERTY HAS BEEN ADJUSTED
BY PRIOR NEGOTIATION TO REFLECT THAT ALL OF THE PROPERTY IS SOLD BY SELLER AND
PURCHASED BY BUYER SUBJECT TO THE FOREGOING. BUYER HEREBY AGREES TO INDEMNIFY,
PROTECT, DEFEND, SAVE AND HOLD HARMLESS SELLER FROM AND AGAINST ANY AND ALL
DEBTS, DUTIES, OBLIGATIONS, LIABILITIES, SUITS, CLAIMS, DEMANDS, CAUSES OF
ACTION, DAMAGES, LOSSES, FEES AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS' FEES AND EXPENSES AND COURT COSTS) IN ANY WAY RELATING TO, OR IN
CONNECTION WITH OR ARISING OUT OF BUYER'S ACQUISITION, OWNERSHIP, LEASING, USE,
OPERATION, MAINTENANCE OR MANAGEMENT OF THE PROPERTY. THE PROVISIONS OF THIS
SECTION 20 ARE AN IMPORTANT BASIS OF THE BARGAIN INDUCING SELLER TO CONVEY THE
PROPERTY. THE PROVISIONS OF THIS SECTION 20 SHALL SURVIVE THE CLOSING OR ANY
TERMINATION HEREOF.

 



15

 

 

21.            Applicable Law. This Agreement shall be construed under the laws
of the State or Commonwealth in which the Property is located, without giving
effect to any state's conflict of laws principles.

 

22.            Tax-Deferred Exchange. Buyer and Seller respectively acknowledge
that the purchase and sale of the Property contemplated hereby may be part of a
separate exchange (an “Exchange”) being made by each party pursuant to Section
1031 of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated with respect thereto. In the event that either party (the
“Exchanging Party”) desires to effectuate such an exchange, then the other party
(the “Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party
in order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.

 

23.            Broker’s Commissions. Buyer and Seller each hereby represent
that, except for the Broker listed herein, there are no other brokers involved
or that have a right to proceeds in this transaction. Seller shall be
responsible for payment of commissions to the Broker pursuant to a separate
written agreement executed by Seller. Seller and Buyer each hereby agree to
indemnify and hold the other harmless from all loss, cost, damage or expense
(including reasonable attorneys' fees at both trial and appellate levels)
incurred by the other as a result of any claim arising out of the acts of the
indemnifying party (or others on its behalf) for a commission, finder's fee or
similar compensation made by any broker, finder or any party who claims to have
dealt with such party (except that Buyer shall have no obligations hereunder
with respect to any claim by Broker). The representations, warranties and
indemnity obligations contained in this section shall survive the Closing or the
earlier termination of this Agreement.

 



16

 

 

24.            Assignment. Except as provided below, Buyer may not assign its
rights under this Agreement without Seller’s prior written consent; provided,
however, that no such assignment shall relieve Buyer of any of its obligations
hereunder until Closing is complete. Buyer is entering into this Agreement for
and on behalf of a related special purpose entity titled ARC WDJKVFL001, LLC
(“Approved Assignee”) and intends to assign Approved Assignee its rights
hereunder prior to Closing. The notice address for the Approved Assignee is 106
York Road, Jenkintown, PA 19046.

 

25.            Attorneys’ Fees. In any action between Buyer and Seller as a
result of failure to perform or a default under this Agreement, the prevailing
party shall be entitled to recover from the other party, and the other party
shall pay to the prevailing party, the prevailing party’s attorneys’ fees and
disbursements and court costs incurred in such action.

 

26.            Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party. Signatures on this
Agreement which are transmitted electronically shall be valid for all purposes,
however any party shall deliver an original signature on this Agreement to the
other party upon request.

 

27.            Anti-Terrorism. Neither Buyer or Seller, nor any of their
affiliates, are in violation of any Anti-Terrorism Law (as hereinafter defined)
or engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall
mean any laws relating to terrorism or money laundering, including: Executive
Order No. 13224; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56, as the same has been, or may hereafter be, renewed, extended, amended or
replaced; the applicable laws comprising or implementing the Bank Secrecy Act;
and the applicable laws administered by the United States Treasury Department’s
Office of Foreign Asset Control (as any of the foregoing may from time to time
be amended, renewed, extended, or replaced).

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 



17

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 



BUYER:   SELLER:       AR CAPITAL, LLC, a Delaware limited   WINN-DIXIE
PROPERTIES, LLC, a     _________ limited liability company                    
By: /s/ Edward M. Weil, Jr.   By: /s/ Brian P. Carney Name: Edward M. Weil, Jr.
  Name: Brian P. Carney Title: President   Title: Executive Vice President Date:
04/12/2013   Date: 04/17/2013

 

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.

 



ESCROW AGENT:                 STEWART TITLE COMPANY                 By:        
Name:         Title:         Date:        

 

 

18

 



 



Exhibit 10.16



EXHIBITS

 

Exhibit A - Real Property Exhibit B - Form of Special Warranty Deed Exhibit C -
Form of Lease Exhibit D - Form of Bill of Sale Exhibit E - Reserved Exhibit F -
Warranties

 



 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF PROPERTY

 

 

 

PARCEL I:

 

WINN DIXIE BEAVER STREET WAREHOUSE PARCEL

 

PART OF SECTION 19 LYING SOUTH OF THE CSX RAILROAD (A 178 FOOT RIGHT-OF-WAY AS
NOW ESTABLISHED), TOGETHER WITH PART OF SECTION 30 LYING NORTH OF INTERSTATE 10,
STATE ROAD NO. 8 (A 300 FOOT RIGHT-OF-WAY AS NOW ESTABLISHED), ALL LYING IN
TOWNSHIP 2 SOUTH, RANGE 24 EAST, DUVAL COUNTY, FLORIDA, MORE PARTICULARLY
DESCRIBED AS FOLLOWS: FOR A POINT OF BEGINNING, COMMENCE AT A FOUND IRON PIN AT
THE SOUTHWEST CORNER OF SAID SECTION 19, THENCE NORTH 00°49'53" EAST ALONG THE
WEST LINE OF SAID SECTION 19 TO ITS INTERSECTION WITH SAID SOUTHERLY
RIGHT-OF-WAY LINE OF THE CSX RAILROAD, A DISTANCE OF 17.91 FEET TO A SET IRON
PIN; THENCE NORTH 83°25'08" EAST LEAVING SAID SECTION LINE AND ALONG SAID
SOUTHERLY RIGHT-OF-WAY LINE, A DISTANCE OF 3653.41 FEET TO A SET IRON PIN;
THENCE SOUTH 06°34'52" EAST LEAVING SAID SOUTHERLY RIGHT-OF-WAY LINE OF THE CSX
RAILROAD, A DISTANCE OF 30.00 FEET TO A SET IRON PIN AND A POINT LYING ON A
CURVE, CONCAVE SOUTHWESTERLY, HAVING A RADIUS OF 70.00 FEE; THENCE
SOUTHEASTERLY, ALONG THE ARC OF SAID CURVE, AN ARC DISTANCE OF 50.58 FEET, SAID
ARC BEING SUBTENDED BY A CHORD BEARING OF SOUTH 75°52'44" EAST AND A CHORD
DISTANCE OF 49/49 FEET TO A SET IRON PIN AND THE POINT OF COMPOUND CURVE OF A
CURVE, CONCAVE SOUTHEASTERLY HAVING A RADIUS OF 470.00 FEET; THENCE
SOUTHEASTERLY ALONG THE ARC OF SAID CURVE, AN ARC DISTANCE OF 398.58 FEET, SAID
ARC BEING SUBTENDED BY A CHORD BEARING OF SOUTH 30°52'38" EAST AND A CHORD
DISTANCE OF 386.75 FEET TO A SET IRON PIN AND THE POINT OF TANGENCY OF SAID
CURVE; THENCE SOUTH 06°34'56" EAST, A DISTANCE OF 120.02 FEET TO A SET IRON PIN;
THENCE SOUTH 00°49'52" WEST, A DISTANCE OF 272.27 FEET TO A SET IRON PIN; THENCE
SOUTH 83°25'08" WEST, A DISTANCE OF 1238.65 FEET TO A SET IRON PIN; THENCE NORTH
03°01'58" WEST, A DISTANCE OF 200.38 FEET TO A SET IRON PIN; THENCE SOUTH
83°25'08" WEST, A DISTANCE OF 25.05 FEET TO A SET IRON PIN; THENCE SOUTH
03°01'58" EAST, A DISTANCE OF 437.85 FEET TO A SET IRON PIN; THENCE SOUTH
05°22'43" EAST, A DISTANCE OF 185.19 FEET TO A SET IRON PIN; THENCE SOUTH
83°25'08" WEST, A DISTANCE OF 40/77 FEET TO A SET IRON PIN; THENCE SOUTH
06°34'52" EAST, A DISTANCE OF 853.40 FEET TO A SET IRON PIN AND THE POINT OF
CURVE OF A CURVE, CONCAVE NORTHEASTERLY HAVING A RADIUS OF 28.50 FEET; THENCE
SOUTHEASTERLY ALONG THE ARC OF SAID CURVE, AN ARC DISTANCE OF 44.77 FEET, SAID
ARC BEING SUBTENDED BY A CHORD EARING OF SOUTH 51°34'52" EAST AND A CHORD
DISTANCE OF 40.30 FEET TO A SET IRON PIN AND THE POINT OF TANGENCY OF SAID
CURVE; THENCE NORTH 83°25'08" EAST, A DISTANCE OF 70.89 FEET TO A SET IRON PIN
AND THE POINT OF CURVE OF A CURVE, CONCAVE NORTHWESTERLY HAVING A RADIUS OF
466.50 FEET; THENCE NORTHEASTERLY ALONG THE ARC OF SAID CURVE, AN ARC DISTANCE
OF 110.31 FEET, SAID ARC BEING SUBTENDED BY A CHORD BEARING OF NORTH 76°38'40"
EAST AND A CHORD DISTANCE OF 110.06 FEET TO A SET IRON PIN AND THE POINT OF
TANGENCY OF SAID CURVE; THENCE NORTH 69°52'13" EAST, A DISTANCE OF 432.89 FEET
TO A SET IRON PIN AND THE POINT OF CURVE OF A CURVE, CONCAVE SOUTHWESTERLY
HAVING A RADIUS OF 97.00 FEET; THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE,
AN ARC DISTANCE OF 152.37 FEET, SAID ARC BEING SUBTENDED BY A CHORD BEARING OF
SOUTH 65°07'47" EAST AND A CHORD DISTANCE OF 137.18 FEET TO A SET IRON PIN AND
THE POINT OF TANGENCY OF SAID CURVE; THENCE SOUTH 20°07'48" EAST ALONG A LINE TO
ITS INTERSECTION WITH THE NORTHERLY RIGHT-OF-WAY LINE OF SAID INTERSTATE 10 AND
A SET IRON PIN, A DISTANCE OF 211.50 FEET; THENCE SOUTH 69°52'12" WEST ALONG
SAID NORTHERLY RIGHT-OF-WAY LINE, A DISTANCE OF 3778.52 FEET TO A SET IRON PIN;
THENCE NORTH 00°15'02" EAST LEAVING SAID NORTHERLY RIGHT-OF-WAY LINE AND ALONG
THE WESTERLY OF SAID SECTION 30, DISTANCE OF 3146.64 FEET TO THE POINT OF
BEGINNING.

 

LESS AND EXCEPT THE FOLLOWING DESCRIBED PUMP STATION SITE:

 

A PART OF SECTION 19, TOWNSHIP 2 SOUTH, RANGE 24 EAST, DUVAL COUNTY, FLORIDA,
MORE PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF REFERENCE, COMMENCE AT A
FOUND IRON PIN AT THE SOUTHWEST CORNER OF SAID SECTION 19; THENCE NORTH 0°49'53"
EAST ALONG THE WEST LINE OF SAID SECTION 19, A DISTANCE OF 17.91 FEET TO A SET
IRON PIN ON THE SOUTHERLY RIGHT-OF-WAY LINE OF THE CSX RAILROAD (A 178 FOOT
RIGHT-OF-WAY AS NOW ESTABLISHED); THENCE NORTH 83°25'08" EAST ALONG SAID
RIGHT-OF-WAY LINE, A DISTANCE OF 1042.06 FEET; THENCE SOUTH 06°34'52" EAST
LEAVING SAID RIGHT-OF-WAY LINE, A DISTANCE OF 20.00 FEET TO A SET IRON PIN AND
THE POINT OF BEGINNING; THENCE NORTH 83°25'08" EAST, A DISTANCE OF 50.00 FEET TO
A SET IRON PIN; THENCE SOUTH 06°34'52" EAST, A DISTANCE OF 50.00 FEET TO A SET
IRON PIN; THENCE SOUTH 83°25'08" WEST, A DISTANCE OF 50.00 FEET TO A SET IRON
PIN; THENCE NORTH 06°34'52" WEST, A DISTANCE OF 50.00 FEET TO THE POINT OF
BEGINNING.

 



 

 

 

PARCEL II:

 

RAMP PARCEL

 

A PART OF SECTION 19, TOWNSHIP 2 SOUTH, RANGE 24 EAST, DUVAL COUNTY, FLORIDA,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF REFERENCE, COMMENCE
AT A FOUND IRON PIN AT THE SOUTHWEST CORNER OF SAID SECTION 19; THENCE NORTH
87°11'28" EAST ALONG THE SOUTH LINE OF SAID SECTION 19, A DISTANCE OF 1541.67
FEET; THENCE DEPARTING SAID SECTION LINE, NORTH 01°51'29" EAST, A DISTANCE OF
374.89 FEET TO A FOUND IRON PIN ON THE NORTHERLY RIGHT-OF-WAY LINE OF U.S. 90,
STATE ROAD NO. 10, BEAVER STREET (A VARIABLE RIGHT-OF-WAY AS NOW ESTABLISHED)
AND THE POINT OF BEGINNING; THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY LINE,
CONTINUE NORTH 01°51'29" EAST, A DISTANCE OF 560.00 FEET TO A FOUND IRON PIN;
THENCE NORTH 52°20'10" EAST, A DISTANCE OF 433.96 FEET TO A FOUND IRON PIN;
THENCE SOUTH 87°42'54" EAST, A DISTANCE OF 338.12 FEET TO A FOUND IRON PIN;
THENCE SOUTH 45°36'05" EAST, A DISTANCE OF 340.88 FEET TO A FOUND IRON PIN;
THENCE SOUTH 09°02'45" EAST, A DISTANCE OF 461.60 FEET TO A FOUND IRON PIN ON
SAID NORTHERLY RIGHT-OF-WAY LINE OF U.S. 90; THENCE SOUTH 83°25'37" WEST ALONG
SAID NORTHERLY RIGHT-OF-WAY LINE, A DISTANCE OF 1022,39 FEET TO THE POINT OF
BEGINNING.

 

PARCEL III EASEMENT

 

EASEMENT RIGHTS AS SET FORTH IN GRANT OF EASEMENT AND AGREEMENT (RAIL CROSSING
BRIDGE) RECORDED NOVEMBER 25, 1998 IN OFFICIAL RECORDS BOOK 9141, PAGE 2440, OF
THE PUBLIC RECORDS OF DUVAL COUNTY, FLORIDA.

 

PARCEL IV EASEMENT

 

EASEMENT RIGHTS AS SET FORTH IN EASEMENT AGREEMENT (BEAVER STREET CROSSING
BRIDGE) RECORDED JULY 9, 1999 IN OFFICIAL RECORDS BOOK 9347, PAGE 119, OF THE
PUBLIC RECORDS OF DUVAL COUNTY, FLORIDA.

 

PARCEL V:

 

PART OF SECTION 30, TOWNSHIP 2 SOUTH, RANGE 24 EAST, DUVAL COUNTY, FLORIDA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF REFERENCE, COMMENCE AT THE
SOUTHWEST CORNER OF SAID SECTION 30; THENCE NORTH 88°19’21” EAST ALONG THE
SOUTHERLY LINE OF SAID SECTION 30, A DISTANCE OF 1000.60 FEET TO THE POINT OF
BEGINNING; THENCE NORTH 00°15’22” EAST LEAVING SAID SOUTH LINE AND ALONG A LINE
TO ITS INTERSECTION WITH THE SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE 10, STATE
ROAD NO. 8 (A 300 FOOT RIGHT-OF-WAY AS NOW ESTABLISHED), A DISTANCE OF 2018.27
FEET; THENCE NORTH 69°52’12” EAST ALONG SAID RIGHT-OF-WAY LINE, A DISTANCE OF
3216.64 FEET; THENCE SOUTH 00°49’52” WEST LEAVING SAID RIGHT-OF-WAY LINE, A
DISTANCE OF 1825.51 FEET; THENCE NORTH 88°59’34” EAST ALONG A LINE TO ITS
INTERSECTION WITH THE EAST LINE OF SAID SECTION 30, A DISTANCE OF 1323.87 FEET;
THENCE SOUTH 00°54’43” WEST ALONG SAID SECTION LINE, A DISTANCE OF 1232.31 FEET
TO THE SOUTHEAST CORNER THEREOF; THENCE SOUTH 88°59’34” WEST ALONG AFORESAID
SOUTHERLY LINE OF SECTION 30, A DISTANCE OF 1322.13 FEET TO AN ANGLE POINT IN
SAID SECTION LINE; THENCE SOUTH 89°10’21” WEST CONTINUING ALONG SAID SECTION
LINE, A DISTANCE OF 1320.76 FEET TO AN ANGLE POINT IN SAID SECTION LINE; THENCE
SOUTH 88°19’21” WEST CONTINUING ALONG SAID SECTION LINE, A DISTANCE OF 1664.92
FEET TO THE POINT OF BEGINNING.

 

TOGETHER WITH AN EASEMENT FOR PURPOSES OF INGRESS AND EGRESS ONLY, OVER AND
ACROSS THE FOLLOWING DESCRIBED LAND, TO-WIT;

 



2

 

 

THE SOUTH 40 FEET OF THE WEST 1000.60 FEET OF SECTION 30, TOWNSHIP 2 SOUTH,
RANGE 24 EAST, DUVAL COUNTY, FLORIDA.

 

 



3

 

 

EXHIBIT B

 

FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]

 

This document prepared by:
(and return to :)

 

___________________________
___________________________
___________________________
___________________________

 

 

 

 

 

Tax Parcel No. ______________________________

 

SPECIAL WARRANTY DEED

 

THIS INDENTURE, made on the _____ day of ______________, 2013, by and between
___________________________________, a ___________________________ ("Grantor"),
and ________________________________________, a ______________, whose address is
________________________________ ("Grantee")

 

W I T N E S S E T H:

 

THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of ____________, State of _____________, and more fully described on
Exhibit "A" attached hereto and incorporated herein by reference, together with
all buildings, facilities and other improvements, located thereon.

 

TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims of all persons claiming under
or through Grantor, but not otherwise.

 



4

 

 

IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.

 

 

 

  GRANTOR:               By:      Name:     Its:  

 

 

[ACKNOWLEDGMENT]

 

 

 

 

5

 



 



 

EXHIBIT C

 

FORM OF LEASE

 

LEASE AGREEMENT

 

By and Between

 

 

________________________________, as Landlord

 

And

 

BI-LO, LLC, as Tenant

 



6

 

 

LEASE AGREEMENT

 

Name of Tenant: BI-LO, LLC

Property Location: Baldwin Distribution Center, 15500 West Beaver Street,
Jacksonville, Duval County, Florida

 

 

Table of Contents

 



      Page ARTICLE 1   Lease of Premises 3 1.1.   Lease of Premises 3 ARTICLE 2
  Lease Year; Option Terms 3 2.1.   Lease Year 3 2.2.   Option Terms 3 ARTICLE 3
  Rent; Payment of Rent; Net Lease 4 3.1.   Rent 4 3.2.   Payment of Rent 4 3.3.
  Net Lease 4 ARTICLE 4    Taxes; Summary 5 4.1.   Taxes 5 4.2.   Summary 6 4.3.
  Direct Payments; Abatement 6 ARTICLE 5   Liens 6 5.1.   Liens 6 5.2.  
Landlord Waiver 6 ARTICLE 6   NO REPRESENTATIONS BY LANDLORD 7 6.1.   No
Representations by Landlord 7 6.2.   Tenant’s Right to Enforce Warranties 7
ARTICLE 7   Alterations; Signs 7 7.1.   Interior Non-Structural Alterations 7
7.2.   Structural and Exterior Alterations 8 7.3.   Title to Alterations 8 7.4.
  Tenant’s Signs 9 7.5.   Expansion Area and Other Improvements 9

 



vi

 

 

 

ARTICLE 8   Maintenance and Repair 10 8.1.   Maintenance and Repair of Premises
10 8.2.   Repairs to the Premises 10 ARTICLE 9   Inspections; Self Help 11 9.1.
  Inspections 11 9.2.   Landlord’s Right to Self Help 11 ARTICLE 10  
Utilities/Meters; Trash; Interruption of Service 12 10.1.   Utilities/Meters 12
10.2.   Interruption of Service 12 ARTICLE 11   Tenant’s Insurance; Landlord’s
Insurance; Mutual Release and Waiver of Subrogation 12 11.1.   Tenant’s
Insurance 12 11.2.   Policies of Insurance 13 11.3.   Mutual Release and Waiver
of Subrogation 13 ARTICLE 12   Non-Liability of Landlord; Tenant
Indemnification; Landlord Indemnification; Third Party Claims; Tenant’s Risk 14
12.1.   Non-Liability of Landlord 14 12.2.   Tenant Indemnification 14 12.3.  
Landlord Indemnification 15 12.4.   Tenant’s Risk 15 ARTICLE 13   Assignment and
Subletting 15 13.1.   Assignment and Subletting 15 13.2.   Leasehold Mortgage 17
13.3.   Release 17 ARTICLE 14   Landlord Transfer 17 14.1.   Landlord Transfer
17 ARTICLE 15   Permitted Use; Encumbrances; Future Restrictions; Legal
Requirements; 18 15.1.   Permitted Use 18 15.2.   Encumbrances; Future
Restrictions 18 15.3.   Legal Requirements 18 ARTICLE 16   Tenant’s Property;
Leasehold Improvements 18 16.1.   Tenant’s Property 18 16.2.   Leasehold
Improvements Remain 19

 



vii

 

 

ARTICLE 17   Eminent Domain 19 17.1.   Definition/General 19 17.2.   Restoration
19 17.3.   Award 20 ARTICLE 18   Default 20 18.1.   Default Definition 20 18.2.
  Remedies 21 18.3.   Additional Provisions 21 18.4.   Tenant Self-Help 22
ARTICLE 19   Subordination; Estoppels 22 19.1.   Subordination 22 19.2.  
Non-Disturbance Agreement from Present Encumbrance Holder 22 19.3.  
Subordination, Non-Disturbance and Attornment Agreement from Future Encumbrance
Holder 23 19.4.   Estoppel 23 ARTICLE 20   Notices 23 20.1.   Notices 23 ARTICLE
21   Surrender of Premises 24 21.1.   Surrender of Premises 24 ARTICLE 22  
Holding Over 24 22.1.   Holding Over 24 ARTICLE 23   Casualty 25 23.1.   Removal
of Debris 25 23.2.   Restoration/Removal 25 23.3.   Insurance Proceeds 25 23.4.
  Tenant’s Right to Terminate and Not to Rebuild 25 23.5.   Notice 26 ARTICLE 24
  Waiver 26 24.1.   Waiver 26 ARTICLE 25   Announcements 26 25.1.  
Confidentiality 26 ARTICLE 26   Quiet Possession 26

 



viii

 

 

26.1.   Quiet Possession 26 ARTICLE 27   Broker’s Commission 26 27.1.   Broker’s
Commission 26 ARTICLE 28   Asbestos and Other Hazardous Materials 27 28.1.  
Definition 27 28.2.   Exposure 27 28.3.   Tenant Requirements 27 28.4.   Tenant
Indemnification 28 28.5.   Landlord Indemnification 28 ARTICLE 29  
Miscellaneous 28 29.1.   Landlord Access to Show Premises 28 29.2.  
Relationship 28 29.3.   Submission 28 29.4.   Headings 28 29.5.   Independent
Covenants 28 29.6.   Time of Essence & Binding Nature 28 29.7.   Memorandum of
Lease 29 29.8.   Trial Waiver 29 29.9.   Governing Law 29 29.10.   Attorneys’
Fees 29 29.11.   Force Majeure 29 29.12.   Liability; Authority 29 29.13.  
Limitation of Liability 30 29.14.   Legal Representation of the Parties 30
29.15.   Agreement; Amendment 30 29.16.   Subsequent Commencement 30 29.17.  
Incorporation of Exhibits 30 29.18.   Easement Agreements and Operating
Agreements 30 29.19.   Not a Security Agreement 31 ARTICLE 30   Right of Offer
31 30.1.   Right of Offer 31 30.2.   Miscellaneous 32 30.3.   Purchase Procedure
32

 



ix

 

 

    LIST OF EXHIBITS     EXHIBIT A Premises Legal Description EXHIBIT A-1 Site
Plan EXHIBIT B Tenant’s Property EXHIBIT C Estoppel Certificate EXHIBIT D Form
of Subordination, Non-Disturbance and Attornment Agreement EXHIBIT E Memorandum
of Lease

 



x

 

 

 

LEASE AGREEMENT

 

This Lease Agreement (“Lease”) is made and entered to be effective as of
__________________, 2013 (the “Effective Date”).

 

The following Summary of Terms is incorporated into and forms a part of the
Lease:

 

SUMMARY OF TERMS

 

LANDLORD NAME: __________________________________   a __________________________
    TENANT NAME: BI-LO, LLC   a Delaware limited liability company     TENANT
ADDRESS: 5050 Edgewood Court   Jacksonville, Florida  32254   Attn:  Real Estate
Department     WITH A COPY TO: 5050 Edgewood Court   Jacksonville,
Florida  32254   Attn:  Legal Department     TRADE NAME: Winn-Dixie, Winn-Dixie
Stores, Winn-Dixie Supermarkets or such other name as used from time to time by
Tenant or a Permitted Transferee.

 

ITEM 1.TENANT’S PARCEL: The real property leased to Tenant by Landlord pursuant
to this Lease and containing approximately [260] acres of land area, more or
less (“Tenant’s Parcel”), with an address of 15500 West Beaver Street,
Jacksonville, Duval County, Florida, and being more particularly described on
Exhibit A attached hereto and made a part hereof for all purposes.

 

ITEM 2.TENANT’S BUILDING: The building (“Tenant’s Building”) containing
approximately 1,214,572 square feet.

 

ITEM 3.PREMISES: Tenant’s Parcel and all improvements thereon, including,
without limitation, Tenant’s Building, the “Loop Road” and “Bridge” (as shown on
the Site Plan shown on Exhibit A-1 attached hereto and made a part hereof for
all purposes) together with all rights and easement appertaining thereto, are
sometimes herein collectively referred to as the “Premises”. Additionally, as
part of the Premises, Landlord hereby grants to Tenant, its agents, employees,
and invitees the non-exclusive right and easement to use all roadways,
accessways, driveways, sidewalks, promenades and all other pedestrian and
vehicular travel areas now or in the future which are a part of the Premises for
ingress and egress of vehicular and pedestrian traffic.

 

ITEM 4.PERMITTED USE: Subject to the other provisions of this Lease, Tenant may
use the Premises for any lawful use (the “Permitted Use”).

 



1

 

 

ITEM 5.INITIAL TERM: Twenty (20) “Lease Years” (as defined herein) (the “Initial
Term”).

 

OPTION TERM(S): Four (4) Option Terms of five (5) Lease Years each (each, an
“Option Term”).

 

The Initial Term of this Lease, and any Option Term(s) that have been exercised
by Tenant, are sometimes herein referred to as the “Term”.

 

ITEM 6.COMMENCEMENT DATE: Subject to the provisions of this Lease, the Initial
Term of this Lease and Tenant’s obligation to pay “Rent” (as defined herein)
shall commence on the date hereof (the “Commencement Date”).

 

ITEM 7.MINIMUM RENT: The Minimum Rent payable by Tenant pursuant to this Lease
shall be as follows:

 

(a)From the Commencement Date through and including the last day of the fifth
(5th) Lease Year, an amount per annum equal to $6,983,789.00, payable in equal
monthly installments of $581,982.41.

 

(b)Effective as of the first day of the sixth (6th) Lease Year through and
including the last day of the 10th Lease Year, the annual Minimum Rent shall be
increased to $7,682,167.90, payable in equal monthly installments of
$640,180.66.

 

(c)Effective as of the first day of the eleventh (11th) Lease Year through and
including the last day of the fifteenth (15th) Lease Year, the annual Minimum
Rent shall be increased to $8,450,384.69, payable in equal monthly installments
of $704,198.72.

 

(d)Effective as of the first day of the sixteenth (16th) Lease Year through and
including the last day of the Initial Term, the annual Minimum Rent shall be
increased to $9,295,423.16, payable in equal monthly installments of
$774,618.60.

 

(e)If Tenant exercises the First Option Term, then effective as of the first day
of the 21st Lease Year, the annual Minimum Rent shall be increased to
$10,224,965.47, payable in equal monthly installments of $852,080.46.

 

(f)If Tenant exercises the Second Option Term, then effective as of the first
day of the 26th Lease Year, the annual Minimum Rent shall be increased to
$11,247,462.02, payable in equal monthly installments of $937,288.50.

 

(g)If Tenant exercises the Third Option Term, then effective as of the first day
of the 31st Lease Year, the annual Minimum Rent shall be increased to
$12,372,208.22, payable in equal monthly installments of $1,031,017.35.

 

(h)If Tenant exercises the Fourth Option Term, then effective as of the first
day of the 36th Lease Year, the annual Minimum Rent shall be increased to
$13,609,429.05, payable in equal monthly installments of $1,134,119.09.

 



2

 

 

ITEM 8.TENANT’S CONTACT PERSON:

 

  Name: BI-LO, LLC         Address: 5050 Edgewood Court     Jacksonville,
Florida  32254     Attn:  Real Estate Department or Legal Department        
Telephone #: (904) 783-5000

 

ITEM 9.CITY: The City of Jacksonville (the “City”).

 

ITEM 10.STATE: The State of Florida (the “State”).

 

ARTICLE 1
Lease of Premises

 

1.1.          Lease of Premises. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the Premises for the Initial Term. Tenant may from
time to time own or hold under lease or license from Persons other than Landlord
furniture, equipment and personal property located on or about the Premises,
which shall not be subject to this Lease. Landlord shall from time to time, upon
the reasonable request of Tenant, promptly acknowledge in writing to Tenant or
other Persons that Landlord does not own or have any other right or interest in
or to such furniture, equipment and personal property and Landlord hereby waives
any such right, title or interest.

 

ARTICLE 2
Lease Year; Option Terms

 

2.1.          Lease Year. For purposes of this Lease, the term “Lease Year”
shall mean a period of 12 full, consecutive calendar months. The first Lease
Year shall commence on the Commencement Date and end on the last day of the
twelfth full calendar month following the Commencement Date. If the Commencement
Date occurs on a date other than the first day of the month, then the first
Lease Year shall include the partial month between the Commencement Date and the
last day of the month during which the Commencement Date occurs, and the Minimum
Rent and other charges payable during such partial month shall be
proportionately prorated based on the number of days in such month. Any Lease
Year which is for any reason shorter than a full 12-month calendar year is
sometimes herein referred to as a “partial” Lease Year. For purposes of
calculating and paying the Minimum Rent and all recurring “Additional Rent” (as
defined herein) payable under this Lease during any partial Lease Year, such
charges shall be proportionately prorated based on the number of days in such
partial Lease Year.

 

2.2.          Option Terms. So long as this Lease is then in full force and
effect and no Event of Default (as defined herein) exists beyond the expiration
of any applicable notice, grace and/or cure period on the date that the
applicable Option Term would otherwise commence, Tenant may exercise its option
to extend this Lease for up to four (4) periods of five (5) years each (with
each such period being an “Option Term”) by giving Landlord notice of its intent
to exercise the applicable option not less than sixty (60) days prior to the
expiration of the Term, or the then current Option Term, as the case may be. If
an option is duly exercised, the applicable Option Term shall be upon the same
terms and conditions set forth in this Lease, except that Minimum Rent shall be
payable in the amounts set forth for the applicable Option Term at ITEM 7 of the
Summary of Terms.

 



3

 

 

ARTICLE 3
Rent; Payment of Rent; Net lease

 

3.1.          Rent. The term “Rent” shall mean all amounts required to be paid
by Tenant to Landlord under this Lease and, except as specifically provided in
this lease, Tenant’s obligation to pay Rent shall be independent of any
obligations required to be performed by Landlord pursuant to this Lease. Tenant
shall pay Landlord the following amounts as Rent:

 

3.1.1.     Minimum Rent. Commencing as of the Commencement Date, subject to any
abatement right specifically provided in this Lease, and continuing throughout
the Term, Tenant shall pay Minimum Rent to Landlord in equal monthly
installments (as set forth in ITEM 9 of the Summary of Terms), in advance, on
the first day of each month, without prior notice or demand, setoff or deduction
except as specifically provided in this Lease. Minimum Rent shall be prorated
for any partial calendar month. If the Commencement Date is a date other than
the first day of a calendar month: (a) Minimum Rent for the month containing the
Commencement Date shall be prorated based upon the ratio that the number of days
in the Term within such month bears to the total number of days in such month;
and (b) the initial monthly rental period shall include the month in which the
Commencement Date occurs and the following full calendar month;

 

3.1.2.     Additional Rent. The term “Additional Rent” means all amounts
required to be paid by Tenant to Landlord hereunder, other than Minimum Rent,
whether or not such amount is specifically designated Additional Rent.

 

3.2.          Payment of Rent. Tenant shall pay all sums required to be paid to
Landlord, without prior notice, demand, setoff or deduction, except as
specifically provided in this Lease, at the office of Landlord at
__________________________________, or at such other place or places as Landlord
may designate from time to time.

 

3.3.          Net Lease. It is the intention of the parties hereto that this
Lease is and shall be treated as a triple net lease. Any present or future law
to the contrary notwithstanding, this Lease shall not terminate (except as
expressly provided herein) nor shall Tenant be entitled to any abatement,
suspension, deferment, reduction (except as expressly provided herein), setoff,
counterclaim, or defense with respect to Rent, nor shall the obligations of
Tenant hereunder be affected by reason of: any damage to or destruction of the
Premises or any part thereof (except as expressly provided herein); any Taking
of the Premises or any part thereof or interest therein by condemnation or
otherwise (except as expressly provided herein); any prohibition, limitation,
restriction or prevention of Tenant’s use, occupancy or enjoyment of the
Premises or any part thereof, or any interference with such use, occupancy or
enjoyment by any person or for any other reason unless arising or resulting from
the negligence, willful misconduct or intentional acts or omissions of Landlord
or its agents, employees, or contractors; any title defect or encumbrance or any
matter affecting title to the Premises or any part thereof unless arising or
resulting from Landlord’s recordation of any covenant, condition, restriction,
easement or other encumbrance against the Premises after the date hereof to the
extent any such covenant, condition, restriction, easement or other encumbrance
diminishes any of the rights of Tenant hereunder, increases the obligations of
Tenant hereunder or reduces the obligations of Landlord hereunder (and, in the
event of any inconsistency between this Lease and any subsequently recorded
covenant, condition, restriction, easement or other encumbrance, the provisions
of this Lease shall govern and control); any default by Landlord hereunder; any
proceeding relating to Landlord; any action of governmental authority; any
breach of warranty or misrepresentation; any defect in the condition, quality or
fitness for use of the Premises or any part thereof; or any other cause whether
similar or dissimilar to the foregoing and whether or not Tenant shall have
notice or knowledge of any of the foregoing. The parties intend that the
obligations of Tenant hereunder shall be separate and independent covenants and
agreements and shall continue unaffected unless such obligations shall have been
modified or terminated in accordance with an express provision of this Lease.

 



4

 

 

ARTICLE 4
Taxes; Summary

 

4.1.          Taxes. Tenant covenants and agrees to pay all Real Estate Taxes
applicable to The Premises to Landlord, who shall remit payment of such Real
Estate Taxes to the applicable taxing authority prior to the due date thereof
(provided, however, if such Real Estate Taxes are payable in installments,
Landlord shall be permitted to pay such Real Estate Taxes in the maximum number
of installments allowed). Landlord shall promptly provide a copy of any tax
bills and/or invoices to Tenant, and Landlord covenants and agrees to promptly
pay the Real Estate Taxes prior to delinquency after receipt from Tenant of
Tenant’s share of the Real Estate Taxes. The term “Real Estate Taxes” includes
the following with respect to Tenant’s Parcel: (i) any fee, license fee, license
tax, business license fee, commercial rental tax, levy, charge, assessment
(whether general or special; PROVIDED, HOWEVER, notwithstanding the foregoing,
Real Estate Taxes shall not include any special assessments requested by
Landlord following the Effective Date), penalty or tax imposed by any taxing or
judicial authority against the Premises or any on or off-site retention and
drainage facilities serving the Premises, with the exception that Tenant shall
reimburse Landlord for all payments made by Landlord pursuant to any reciprocal
easement agreement or operating agreement or similar document that is of record
as of the effective date of this Lease and benefits the Premises; (ii) any tax
on Landlord’s right to receive, or the receipt of, rent or income from the
Premises or against Landlord’s business of leasing the Premises; (iii) any tax
or charge for fire protection, streets, sidewalks, road maintenance, refuse or
other services provided to the Premises by any governmental agency; (iv) any
charge or fee replacing any tax previously included within the definition of
Real Estate Taxes; and (v) costs, including reasonable attorneys’, appraisers’
and consultants’ fees, incurred in contesting any Real Estate Taxes. The term
Real Estate Taxes does not include any income, gross income, franchise, personal
property, devolution, estate and inheritance or gift taxes. Tenant, at its
expense, shall have the right to contest by appropriate legal proceedings
conducted in good faith and with due diligence, the amount, validity or
application, in whole or in part, of any Real Estate Taxes related to the
Premises, provided that Tenant shall give Landlord prior written notice of such
contest (hereinafter referred to as a “Permitted Contest”). Tenant agrees that
it shall pay, and save Landlord harmless from and against, any and all losses,
judgments, decrees and costs (including all attorneys’ fees and expenses) in
connection with any Permitted Contest and that, promptly after the final
determination of every Permitted Contest, Tenant shall fully pay and discharge
the amounts which shall be levied, assessed, charged or imposed or be determined
to be payable therein, together with all penalties, fines, interests, costs and
expenses resulting therefrom. Landlord agrees to cooperate with Tenant
(including but not limited to executing all forms reasonably requested by Tenant
or any tax consultant retained by Tenant) in connection with any Permitted
Contest. Tenant shall be entitled to receive any refund resulting from a
Permitted Contest, even if the refund is received after the expiration of the
Term, which right to receive such refund shall survive the expiration or
termination of this Lease. Tenant shall only be obligated to pay Real Estate
Taxes with respect to Real Estate Taxes that become due and owing during for the
Term, including any renewal options thereof, which means that Tenant shall not
be required to pay Real Estate Taxes that accrue during the last Lease Year that
became due and owing following the expiration of the last Lease Year in the
Term.

 



5

 

 

4.2.          Summary. Upon receipt of the statements for Real Estate Taxes for
the Premises for each year, Landlord shall compute the share thereof due from
Tenant (which is agreed to be 100%), [ Note this section is in conflict with
Section 4.1]The obligations of Landlord and Tenant under this Section shall
survive the expiration of this Lease.

 

4.3.          Direct Payments; Abatement. Notwithstanding anything herein to the
contrary, Tenant may elect to pay Real Estate Taxes for Premises directly to the
applicable taxing authorities prior to such amounts becoming delinquent. In
addition. Tenant shall have the right to pay Real Estate Taxes for Premises
directly to the applicable taxing authorities at any time throughout the Lease
Term if Landlord fails to pay such Real Estate Taxes prior to delinquency, and
Tenant shall be entitled to offset against the next due installments of Minimum
Rent hereunder one hundred percent (100%) of any such amounts paid by Tenant,
including penalties and interest, and costs and expenses incurred by Tenant in
connection with such payments (including attorneys’ fees and fees for
consultants), plus interest on such amounts from the date paid until the date
offset at the Interest Rate.

 

ARTICLE 5
Liens

 

5.1.          Liens. In no event shall any material or equipment incorporated in
or affixed to the Premises by or on behalf of Tenant be subject to any notice of
lien, lien, encumbrance or security interest; PROVIDED, HOWEVER, notwithstanding
anything contained in this Lease to the contrary, the foregoing shall not
preclude Tenant from granting a leasehold mortgage pursuant to the requirements
set forth in Section 13.5. Notice is hereby given that the interest of Landlord
in the Premises shall not be subject to any liens for improvements made by
Tenant or anybody claiming through Tenant. All persons who furnish work, service
or materials for improvements to the Premises at the request of Tenant or any
person claiming under, by or through Tenant, must look to the interest of Tenant
and not to that of Landlord, as provided in Florida Statutes §713.10. In
accordance with applicable laws of the State of Florida, Landlord may file in
the public records of Duval County, Florida, a public notice containing a true
and correct excerpt of this provision, and Tenant hereby agrees to inform all
contractors and material suppliers performing work in or for or supplying
materials for improvements to the Premises of the existence of this notice.
Tenant shall not permit any notice of lien or lien to be filed against the
Premises for labor, services or materials for improvements claimed to have been
performed for or furnished to Tenant, its contractors and subcontractors. If
such a notice of lien or lien is filed, Tenant shall discharge the notice of
lien or lien by paying or “bonding over” such lien within thirty (30) days after
receipt of written notice thereof (the “Lien Cure Period”). If Tenant fails to
discharge such notice of lien or lien prior to the expiration of the Lien Cure
Period, then Landlord may (but shall not be obligated to) “bond over” such lien
without inquiring into the validity thereof and without liability to Landlord,
and offset any reasonable costs so incurred against any amount owed Tenant, and
Tenant shall, upon demand and as Additional Rent, reimburse Landlord for the
amount so paid (minus any offsets) together with all reasonable attorneys’ fees
incurred by Landlord. Nothing in this Lease shall be construed as a consent or
request by Landlord, express or implied, to any contractor, subcontractor,
laborer or materialman for the performance of any labor at or the furnishing of
any materials for improvements to the Premises by or on behalf of Tenant.

 

5.2.          Landlord Waiver. To the extent Landlord may have a lien on or
security interest in the trade fixtures, equipment, inventory or other personal
property of Tenant, pursuant to this Lease, by law or otherwise, Landlord hereby
waives and agrees not to assert such lien or security interest. Upon the request
of Tenant, Landlord agrees to provide Tenant, within ten (10) days of such
request, a written waiver in form reasonably satisfactory to Tenant and any
lender of Tenant evidencing Landlord's waiver of any rights it has or may have
in Tenant's trade fixtures, equipment, leasehold improvements, and other
property. If Landlord fails to execute such waiver of rights, any lender of
Tenant may enforce the provisions of this Section 5.2 as a third party
beneficiary hereof.

 



6

 

 

ARTICLE 6
NO REPRESENTATIONS BY LANDLORD

 

6.1.          No Representations by Landlord. Tenant agrees that Landlord has
made no representations or warranties regarding the condition of the Premises,
except as expressly set forth in this Lease.

 

(a)             Tenant’s Right to Enforce Warranties Subject to Section 6.2(b)
below, Landlord hereby assigns and sets over to, and Tenant hereby accepts the
assignment of all of Landlord’s right, title and interest, and estate in, to and
under, any and all warranties and other claims against dealers, manufacturers,
vendors, contractors and subcontractors relating to the construction, use and
maintenance of the Premises or any portion thereof now existing or hereafter
acquired (excluding from such assignment any such warranties and claims which by
their terms are not assignable by Landlord without loss of some or all of the
benefits of such warranties or claims); provided, however, that Landlord shall
have no obligations under, or liabilities with respect to, any such warranties
and claims.

 

(b)             Unless an Event of Default shall have occurred and be
continuing, Landlord authorizes Tenant (directly or through agents) at Tenant’s
expense to, and Tenant may, assert for Landlord’s account, during the Term, all
of Landlord’s rights (if any) under any applicable warranty and any other claim
that Tenant or Landlord may have against any dealer, vendor, manufacturer,
contractor or subcontractor with respect to the Premises or any portion thereof.
Any amount recovered by Landlord during an Event of Default shall be applied to
Tenant’s obligations.

 

(c)             Unless an Event of Default shall have occurred and be
continuing, Landlord agrees to cooperate with Tenant and take all other action
necessary as specifically requested by Tenant to enable Tenant to enforce all of
Tenant’s rights (if any) under this Section 6.2, such rights of enforcement to
be exclusive to Tenant, and Landlord will not, during the Term (except during
the continuance of an Event of Default), amend, modify or waive, or take any
action under, any applicable warranty and any other claim that Tenant may have
under this Section 6.2 without Tenant’s prior written consent. Tenant may, at
its expense, assert all of its rights under such warranties and any other claims
that the Tenant may have against such vendor, manufacturer, contractor or
subcontractor with respect to the Premises or any portion thereof.

 

ARTICLE 7
Alterations; Signs

 

7.1.          Interior Non-Structural Alterations. Tenant shall have the right
to make interior, non-structural alterations or additions to Tenant’s Building
without Landlord’s consent. As used herein, “non-structural alterations” shall
mean any alterations which do not affect the load bearing walls or the
foundation of Tenant’s Building. Title in any non-structural alteration shall
remain vested in Tenant during and at the expiration of the Term and shall be
removed by Tenant to the extent required in accordance with the terms of this
Lease (unless Tenant has otherwise notified Landlord in writing).

 



7

 

 

7.2.          Structural and Exterior Alterations.

 

(a)             Provided that no Event of Default has occurred and is
continuing, at any time and from time to time, Tenant, at its sole cost and
expense, may make any Alteration (as defined below) to the Premises; provided
that no Alteration shall (i) impair in any material respect the utility,
remaining useful life or current or residual fair market value of the Premises,
in each case assuming that the Premises is then being operated and maintained in
accordance with Article 8 below, and (ii) remove any built-in refrigeration or
freezer equipment currently on the Premises (unless to replace it with similar
equipment) or reduce the square feet of the Premises. The phrase “Alteration”
means structural alterations, improvements, installations, demolitions,
modifications, changes and additions to the Premises, but specifically excludes
non-structural alterations.

 

(b)             Every Alteration shall comply with the following terms (which
compliance shall be at Tenant’s sole cost and expense): (i) the Alteration shall
be made under the supervision of a certified architect or civil engineer who
shall be licensed in the appropriate jurisdiction to the extent required for the
filing of any plans in connection with such Alteration (which architect may be
an employee of Tenant or its Affiliates, (ii) the structural integrity of the
Tenant’s Building will not be materially impaired upon completion of such work,
(iii) Tenant shall obtain any licenses or permits required, copies of which
shall be delivered to Landlord upon written request, and (iv) such Alterations
will not encroach upon any adjacent premises unless appropriate easements and
consents shall have been obtained. In connection with any Alteration, Tenant
shall perform and complete all work in a good and workmanlike manner in
compliance with applicable Legal Requirements without the imposition of any
Liens or assessments other than Liens permitted by the terms of this Lease.
Tenant shall either (i) maintain or cause to be maintained at all times during
construction all builder’s risks insurance and comprehensive general liability
insurance required under this Lease naming Landlord as an additional insured or
(ii) self-insure the risk otherwise insured by the policies required in
subsection (i) hereof, which self-insurance shall be subject to, and available
only upon satisfaction of, the provisions of Article 11.

 

7.3.          Title to Alterations. Title in any Alteration shall remain vested
in Tenant during the Term; provided, however, upon the expiration of the Term,
legal title to Alterations shall without further act vest in Landlord and shall
be deemed to constitute a part of the Premises and be subject to this Lease in
the following cases:

 

(a)             such Alteration shall be in replacement of or in substitution
for a portion of the Tenant’s Building as of the date hereof; or

 

(b)             such Alteration cannot be removed from the existing Tenant’s
Building without causing material damage to the Premises (other than the
Outbuildings, as defined below).

 

Tenant shall, at Landlord’s request and at Tenant’s sole cost and expense,
execute and deliver any deeds or assignments reasonably requested by Landlord to
evidence the vesting of title in and to such Alterations in Landlord. If an
Alteration is not within any of the categories set forth above, then title to
such Alteration shall vest in Tenant and shall be removed by Tenant to the
extent required in accordance with the terms of this Lease. All Alterations to
which title shall vest in Tenant as aforesaid, and all Tenant’s furniture,
equipment and personal property, so long as removal thereof shall not result in
the violation of any applicable Legal Requirement or this Lease, may be removed
at any time by Tenant, provided that Tenant shall, at its expense, repair any
material damage to the Premises caused by the removal of such Alteration and
shall restore the Premises to substantially the same condition as existed prior
to such Alteration being made. Tenant shall provide "AS-BUILT" plans for any
Alterations costing in excess of $1,000,000.00.

 



8

 

 

7.4.          Tenant’s Signs. Tenant shall have the right to attach its signs to
the exterior of the Premises at any time from and after the date hereof. In
addition, from and after the date hereof, Tenant shall have the right to install
its signs at any other location on the Premises or any pylon or monument signs
on the Premises. Landlord shall cooperate with Tenant in obtaining variances, if
necessary, in connection with Tenant’s signage (at Tenant’s cost). All of
Tenant’s signs shall comply with all Legal Requirements. Tenant shall be
responsible for the costs of designing, manufacturing, installing, illuminating,
operating and maintaining its signs. Upon the termination of this Lease, the
provisions of Section 16.1 below shall apply. Notwithstanding the foregoing,
Tenant’s existing exterior signage has been approved by Landlord.

 

7.5.          Expansion Area and Other Improvements

 

Subject to the terms and conditions set forth in this Section 7.6, Landlord
agrees that Tenant shall have a right to construct additional improvements and
expand Tenant’s Building (such additional area shall be referred to herein as
the “Expansion Area”) for the purpose of further enlarging its buildings at a
future date (the “Expansion Option”). In order to facilitate the expansion of
Tenant’s Building as herein contemplated, Landlord agrees any adjacent building
or buildings within the Expansion Area shall be of similar structural quality
and in architectural harmony with Tenant’s Building. If Tenant exercises the
Expansion Option, Tenant shall have the right to construct a new building
addition and related improvements within any open portion of Tenant’s Parcel.
Tenant’s construction work shall be completed at Tenant’s sole expense, and in
accordance with all applicable laws. All work and materials shall be of the same
quality of construction as the then-existing building. During construction,
Tenant shall maintain reasonable amounts of builders’ risk insurance and such
other insurance as will protect Landlord and Tenant. Upon delivery and
completion of the Expansion Area as aforesaid, the building space and any
building addition within the Expansion Area shall become a part of the Premises
and Tenant’s Building, and otherwise subject to the terms of this Lease;
provided, that Tenant shall not be required to pay any Minimum Rent for the
Expansion Area during the Initial Term and any Option Terms. Until the
expiration or sooner termination of this Lease, title to the additions and
related improvements which are erected at the expense of Tenant shall remain
solely in Tenant, and Tenant alone shall be entitled to deduct all depreciation
on Tenant’s income tax returns and to receive all income tax benefits that may
be available by reason of such additions and improvements. Upon the expiration
or termination of this Lease, title to the additions and related improvements
shall vest in Landlord, without payment of any sum therefor, and Tenant shall
not be required to remove the addition or undo any of the expansion work. Upon
exercise of the Expansion Option, Landlord and Tenant shall enter into a
mutually acceptable amendment to this Lease evidencing the expansion of Tenant’s
Building.

 



9

 

 

ARTICLE 8
Maintenance and Repair

 

8.1.          Maintenance and Repair of Premises. Tenant shall, at Tenant’s sole
cost and expense, subject to the provisions of this Lease regarding
condemnation, damage and destruction in the event of a casualty to the Premises,
maintain the Premises, and keep it in good order, condition and repair, ordinary
wear and tear excepted. Tenant’s obligations hereunder shall include, without
limitation, the following:

 

8.1.1.     Placing, keeping in repair, and replacing any necessary or
appropriate directional signs, markers and lines, if any, with respect to the
operation of Tenant’s business on the Premises;

 

8.1.2.     Keeping in repair, and replacing, where necessary, such artificial
lighting facilities as shall be reasonably required with respect to the
operation of Tenant’s business on the Premises;

 

8.1.3.     Maintaining the foundation of Tenant’s Building and all perimeter and
exterior building walls, including, but not limited to, all retaining walls in a
good condition and state of repair;

 

8.1.4.     Maintaining, watering, weeding and trimming all landscaped areas,
including replacements of shrubs and other landscaping as is necessary;

 

8.1.5.     Keeping in force and effect a public liability insurance policy as
required under this Lease;

 

8.1.6.     Removing snow and ice from walkways and sidewalks within the
Premises; and

 

8.1.7.     Emptying all trash and rubbish containers located on the Premises on
a sufficiently regular basis and maintain the same in a clean and orderly
condition.

 

8.2.          Repairs to the Premises. In addition to the foregoing obligations,
and subject to the provisions of this Lease regarding condemnation and damage
and destruction in the event of a casualty to the Premises, Tenant agrees to
maintain and make all necessary repairs, which shall include replacements, if
necessary (collectively, “Repairs”) to the Premises. Such Repairs shall include,
without limitation, the following:

 

8.2.1.     Repairs to the roof and structural portions of the Tenant’s Building;

 

8.2.2.     Repairs to the interior of Tenant’s Building, including but not
limited to all repairs to its trade fixtures and electrical equipment and
fixtures, plumbing fixtures, lines and equipment and other utility lines,
elevators, if any, wiring (including that within walls or ceilings, or under
flooring or floor covering, or in or under the slab);

 

8.2.3.     Repairs to the glass and doors, door frames, locks, lifts, openers
and hardware;

 

8.2.4.     Repairs to the parking lot, the Loop Road and Bridge together with
all rights and easements appertaining thereto;

 



10

 

 

8.2.5.     Repairs to the exterior of Tenant’s Building, including repairs to
windows (including sashes, frames, locks and hardware) and all Tenant’s signs
(including replacement of signs); and

 

8.2.6.     Repairs to the heating, ventilating and air conditioning system
(“HVAC System”) in or about Tenant’s Building, including maintenance of all
fixtures, equipment, ducts, machinery, machinery controls, appliance and utility
lines as are used for, in connection with or which are part of the electrical,
plumbing, heating, air conditioning, ventilation or other mechanical systems in
or about Tenant’s Building.

 

8.2.7.     Repairs to the Bridge and Loop Road.

 

Failure to make any Repair that requires Landlord’s consent hereunder as an
Alteration due to Landlord’s failure to grant such consent shall not constitute
a default or Event of Default by Tenant hereunder.

 

8.3.          Compliance with Laws. Tenant shall, at Tenant’s sole expense,
promptly execute and comply with all requirements of all applicable governmental
laws, orders, rules, regulations, ordinances or other directives or applicable
codes of any nature of all Governmental Authorities including, but not limited
to, the requirements of the Occupational Safety and Health Administration, the
Americans With Disabilities Act, and of any municipal fire department or similar
organization having jurisdiction over the Premises, concerning the Premises
and/or the use and occupancy thereof including, but not limited to, procuring of
any required certificates of occupancy and making of any and all repairs and
replacements to the Premises that may be required to obtain same at Tenant’s
sole cost and expense.

 

ARTICLE 9
Inspections; Self Help

 

9.1.          Inspections. Landlord shall have the right, upon reasonable prior
written notice to Tenant and at times reasonably calculated not to interfere
with the operation of Tenant’s business on the Premises, except in the event of
an emergency (in which case only such notice as is practicable shall be
required), to enter upon the Premises (which by definition includes entry into
Tenant’s Building) to determine Tenant’s compliance with this Lease or in
connection with the following: (a) construction in or about the Premises; or (b)
completing any work, repairs, alterations, or improvements in or about the
Premises that are required or permitted to be made hereunder by Landlord.

 

9.2.          Landlord’s Right to Self Help. If Tenant neglects or refuses to
make repairs to or to maintain the exterior of the Premises as required under
this Lease, or to fulfill any other obligation (or any part thereof) as required
under this Lease, then in addition to all other rights and remedies of Landlord
as a result of such failure, Landlord and/or its agents shall have the right,
upon giving Tenant not less than thirty (30) days’ (or such longer period of
time as is reasonably necessary to cure such failure, provided that Tenant
promptly commences and diligently pursues such cure) prior written notice of its
election to do so, except in the event of an emergency (in which case only such
notice as is practical shall be required), to make the repairs or perform the
maintenance or other obligations on behalf of and for the account of Tenant. So
long as Landlord provides Tenant with paid receipts for all such work performed
by Landlord, together with a contractor’s affidavit and an unconditional lien
waiver and release upon full payment (or other appropriate unconditional
materialman’s lien waiver), in each instance in conformity with applicable
materialman’s lien statutes, the commercially reasonable cost of the work so
done or obligations performed by Landlord or its agents, together with interest
at the Interest Rate, shall be paid for by Tenant within thirty (30) days after
Tenant’s receipt of a bill therefor. Nothing herein shall imply any duty on the
part of Landlord to do any work which Landlord is not specifically and expressly
required to perform under this Lease or which, under any provisions of this
Lease, Tenant is required to perform, and the performance of such work by
Landlord shall not constitute a waiver of Tenant’s default. Landlord shall have
no liability to Tenant for any loss or damage which may result to its stock or
business by reason of such repairs, replacements or action, except for the
negligence, willful misconduct or intentional acts or omissions of Landlord, its
agents, representatives or employees.

 



11

 

 

ARTICLE 10
Utilities/Meters; Trash; Interruption of Service

 

10.1.       Utilities/Meters. The Premises has utility lines to locations on the
Premises for all utilities required to operate from the Premises for Tenant’s
Permitted Use. Tenant agrees to obtain and pay all charges for electricity, air
conditioning, heating, gas, water, sanitary sewer and other utility bills
relating to the Premises from and after the Commencement Date. All utility
services to the Premises shall be separately metered. Tenant shall pay any tap,
connection and hook-up fees related to any utility service beyond the “stub-in”
point for such utility, and any security and other deposits, payable in
connection with the utilities serving the Premises.

 

10.2.       Interruption of Service. Landlord shall not be liable to Tenant or
to any other party occupying any part of the Premises or otherwise, for any
failure, interruption, or defect in the supply, pressure or character of water,
electric energy or any other utility service furnished to the Premises (whether
furnished by Landlord or by others) by reason of any requirement, act or
omission of the public utility company serving the Premises with electricity,
water, or other utility service, or because of necessary repairs or
improvements, unless such repairs or improvements are necessitated by the
negligent acts or willful misconduct of Landlord, its agents, contractors,
representatives or employees. If any service or utility furnished by the utility
company directly to the Premises is interrupted by reason of the negligent act
or willful misconduct of Landlord or its agents, contractors, representatives or
employees, then in addition to any other rights and remedies available to Tenant
under this Lease, Tenant shall be entitled (i) to receive proportional abatement
of the Minimum Rent to the extent such failure interferes with the conduct of
Tenant’s business for each full day thereafter that such service is not
furnished until the date that such service is restored and (ii) to terminate
this Lease without penalty if such failure continues for thirty (30) or more
consecutive days. Tenant shall provide Landlord with written notice of any
interruption of services or utilities within ten (10) days following the
commencement of such interruption.

 

ARTICLE 11
Tenant’s Insurance; Landlord’s Insurance; Mutual Release and Waiver of
Subrogation

 

11.1.       Tenant’s Insurance. Tenant, at its sole cost and expense, shall
obtain and keep in force commencing as of the Commencement Date, the following
insurance with an insurance company authorized to do business in the State and
which has a general policy rating of A- or better and a financial class of VII
or better by A.M. Best Company, Inc. (or if a rating of A.M. Best Company is no
longer available, a similar rating from a similar or successor service):

 

11.1.1.  “Property Insurance. Property insurance using the current ISO forms (or
manuscript policy forms with equivalent coverage) covering the Premises (which
by definition includes Tenant’s Building), and all of Tenant’s Property and
Leasehold Improvements located upon the Premises made and paid for by Tenant, in
an amount equal to the full replacement cost thereof or, in lieu of such
policies, Tenant can self-insure for the losses covered by such forms (provided
Tenant has, or its parent companies have, a net worth equal to or greater than
$100,000,000.00.); and

 



12

 

 

11.1.2.  Commercial Liability Insurance. Commercial general liability insurance
to protect against claims for bodily injury and property damage arising out of
premises operations, products, completed operations, and advertising and
personal injury liability, written on an occurrence basis using the current ISO
form (or its equivalent) with limits of not less than $10,000,000.00 per
occurrence, and $10,000,000.00 annual aggregate.. Employer’s Liability
insurance, with minimum limits of not less than $1,000,000.00, bodily injury
each accident, $1,000,000.00 bodily injury by disease policy limit, and
$1,000,000.00 bodily injury by disease each employee, and Worker’s Compensation
in form and amount as required by applicable law. The foregoing policy(ies)
shall include a waiver of any right of subrogation of the insurers thereunder
against Landlord, Landlord’s property manager, and all mortgagees of Landlord.
All such insurance limits may be reached in conjunction with any umbrella or
excess insurance.

 

11.2.       Policies of Insurance. Tenant shall have the right to satisfy the
insurance required by this Article by means of blanket insurance policy(ies),
provided that no other loss which may also be insured by the blanket insurance
shall affect the insurance coverages required hereby and further provided that
Tenant delivers to Landlord a certificate specifically stating that such
coverages apply to Landlord and all mortgagees of Landlord. All such
certificates of insurance thereof, except with respect to workers compensation
or professional liability, shall name Landlord and all mortgagees of Landlord as
additional insureds for liability coverage’s and loss payees for property
coverage’s, as their respective interests may appear. Tenant shall have the
right to maintain insurance with self-insured retentions or deductibles at
reasonable risk retention levels and in the event any such retentions or
deductibles shall materially change such amounts shall be subject to Landlord’s
prior written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Any and all deductibles or co-insurance in the
above-described policies or inadequacy of limits for coverage shall be assumed
by, for the account of, and at Tenant’s sole risk. Tenant shall deliver to
Landlord certificates evidencing the required insurance by the Commencement Date
and, with respect to renewals of such policies, at or about time of binding. All
policies of insurance carried by Tenant shall be primary and non-contributing in
the event of any loss or damage with any insurance required to be maintained by
Tenant under this Lease. Landlord reserves the right to request or receive for
review certified copies of any and all insurance policies to which this Lease is
applicable. The required coverage and/or limits referred to herein shall in no
way affect or limit Tenant’s liability with respect to its duties and
obligations under this Lease. In the event, after ten (30) days’ written notice,
Tenant fails to provide Landlord with evidence of insurance required under this
Article 11, Landlord may, but will not be obligated to, without further demand
on Tenant, and without waiving or releasing Tenant from any obligation contained
in this Lease, effect such insurance. Tenant agrees to repay, upon demand, all
such commercially reasonable sums incurred by Landlord in effecting such
insurance.

 

11.3.       Mutual Release and Waiver of Subrogation. Anything in this Lease to
the contrary notwithstanding, each party hereby releases the other party from
any liability, right of recovery, claim, action or cause of action the other
party may have on account of loss, cost, damage or expense which arises from any
peril (a) that is or would be covered by any policy of property insurance
required to be carried by the releasing party under this Lease (regardless of
whether such insurance is actually being carried); or (b) that is covered by any
other property insurance actually being carried by the releasing party at the
time of such accident or occurrence, regardless of the negligence of the party
being released or its agents, contractors, officers or employees, and waives any
right of subrogation which might otherwise exist in or accrue to any person on
account thereof, including that of the insurance carriers of the other party.
Landlord and Tenant shall give their respective insurance carriers written
notice of the terms of the above mutual waivers and the parties’ respective
insurance policies shall be properly endorsed, if necessary, to prevent the
invalidation of said policies by reason of such waivers.

 



13

 

 

ARTICLE 12
Non-Liability of Landlord; Tenant Indemnification; Landlord Indemnification;
Third Party Claims; Tenant’s Risk

 

12.1.       Non-Liability of Landlord. Except as set forth herein, neither
Landlord, nor its affiliates, owners, members, managers, partners, directors,
officers, agents and employees shall be liable to Tenant and Tenant hereby
waives all claims for any loss, injury, or damage, to Tenant or to any other
person, or to its or their property, irrespective of the cause of such injury,
damage or loss. Further, except as set forth herein, neither Landlord, nor its
affiliates, owners, members, managers, partners, directors, officers, agents and
employees shall be liable to Tenant and Tenant hereby waives all claims: (a)
against Landlord for damage to any property or injury to, or death of, any
person in, upon, or about the Premises, arising at any time and from any cause,
except to the extent caused by the negligence, willful misconduct or intentional
acts or omissions of Landlord, its agents, representatives, employees, or
contractors; or (b) related to any injury or damage to person or property caused
by fire, explosion, falling plaster, steam, gas, electricity, water, rain,
flood, snow, or leaks from any part of the Premises or from the pipes,
appliances, plumbing works, roof, or subsurface of any floor or ceiling, or from
the street or any other place, or by dampness or by any other similar cause.

 

12.2.       Tenant Indemnification. Subject to the provisions of Section 11.3,
Tenant hereby agrees to indemnify, defend, and hold Landlord and its affiliates,
owners, members, managers, partners, directors, officers, agents and employees
(collectively, the “Landlord Indemnified Parties”) harmless from and against any
and all “Losses” (as defined in this Section), regardless of whether or not such
Losses are caused in part by any Landlord Indemnified Parties, to the extent the
same arise from or are connected in any way with any or all of the following
(collectively, “Tenant’s Indemnified Matters”): (a) the conduct or management by
Tenant or Tenant’s officers, directors, members, partners, subtenants, invitees
(while such invitee(s) is/are upon the Premises), agents, employees, contractors
or representatives (“Tenant Parties”) upon the Premises or any business therein,
or any work or Alterations done, or any condition created by Tenant or any
Tenant Parties upon the Premises during the Term; (b) any act, omission or
negligence of any or all of Tenant and Tenant Parties; (c) any accident, injury
or damage whatsoever occurring in, at or upon the Premises and caused wholly or
in part by Tenant and/or Tenant Parties; (d) any violation or alleged violation
by Tenant of any law, code, ordinance or other governmental regulation related
to the Premises; (e) any breach or default on the part of Tenant in the
performance of any covenant or obligation contained in this Lease; (f) claims
for work or labor performed for or materials supplied or furnished to Tenant
and/or any Tenant Parties; and/or (g) the violation of any “Environmental Law”
(as defined herein) or any permit, application or consent required in connection
with any Environmental Law by any or all of Tenant and Tenant Parties with
respect to the Premises during the Term or which occurred or is alleged to have
occurred prior to the execution of this Lease; excluding, however, any violation
of any Environmental Law to the extent resulting from the acts or omissions of
Landlord or Landlord’s employees, agents, representatives or contractors. In
case any action or proceeding is brought against any or all of Landlord and
Landlord Indemnified Parties by reason of any of Tenant’s Indemnified Matters,
Tenant, upon written notice from Landlord, shall defend such action or
proceeding by counsel reasonably satisfactory to Landlord. For purposes of this
Article, the term “Losses” shall mean all claims, demands, expenses, actions,
judgments, damages, penalties, fines, liabilities, losses of every kind and
nature, suits, administrative proceedings, costs and fees, including, without
limitation, attorneys’ and consultants’ reasonable fees and expenses, and the
costs of cleanup, remediation, removal and restoration, that are in any way
related to any matter covered by the foregoing obligations. The provisions of
this Section shall survive the expiration or termination of this Lease.

 



14

 

 

12.3.       Landlord Indemnification. Subject to the provisions of Section 11.3,
Landlord hereby agrees to indemnify and save harmless Tenant and its affiliates,
owners, members, managers, partners, directors, officers, agents and employees
(collectively, the “Tenant Indemnified Parties”), from and against any and all
Losses to the extent the same arise from or are connected in any way with any or
all of the following (collectively, “Landlord’s Indemnified Matters”) during the
Term of this Lease: (a) occasioned wholly or in part by any act, omission or
negligence of Landlord, its agents, employees, contractors or servants; (b) any
breach by Landlord of any of its representations or warranties under this Lease;
(c) any violation by Landlord of any law, code, ordinance or other governmental
regulation related to the Premises; (d) any breach or default on the part of
Landlord in the performance of any covenant or obligation contained in this
Lease and/or (e) the violation of any Environmental Law; excluding, however, any
violation of any Environmental Law resulting from the acts or omissions of
Tenant or Tenant’s employees, agents, representatives or contractors or which
occurred or is alleged to have occurred prior to the execution of this Lease. In
case any action or proceeding is brought against any or all of Tenant and Tenant
Indemnified Parties by reason of any of Landlord’s Indemnified Matters, Tenant,
upon written notice from Landlord, shall defend such action or proceeding by
counsel reasonably satisfactory to Landlord. The provisions of this Section
shall survive the expiration or earlier termination of this Lease with respect
to any damage, injury or death occurring before such expiration or earlier
termination.

 

12.4.       Tenant’s Risk. All personal property upon the Premises shall be at
Tenant’s sole risk, and Landlord shall not be liable for any damage done to, or
loss of, such personal property, or for damage or loss suffered by the business
income or occupation of Tenant arising from any act of neglect of third parties,
or from bursting, overflowing, or leaking of water, sewer or steam pipes, rain,
wind, tornadoes, floor or other surface or subsurface water, from overflow of
drainage facilities or backup or stoppage of any drain, sewer or other water
runoff facility or device or from the heating or plumbing fixtures, noise, dust,
or from electric wires, or from gas, odors, natural disaster, riot or act of
violence, leaking roofs or caused in any other manner, except to the extent
caused by Landlord, its employees, agents, contractors or servants.

 

ARTICLE 13
Assignment and Subletting

 

13.1.       Assignment and Subletting. So long as no Event of Default by Tenant
has occurred and is continuing, Tenant may, at Tenant’s sole expense, without
the consent of Landlord, assign, sublease or grant a right of occupancy or
license of all or any portion of this Lease or the Premises to any Person;
provided, however, that any such Person or other Person is not a debtor or
debtor-in-possession in a voluntary or involuntary bankruptcy proceeding at the
commencement of the assignment or subletting. Any assignee or subtenant shall
assume in writing any obligations of Tenant with respect to the Premises
assigned or subleased arising from and after the effective date of such
assignment or subletting; provided, however, that no such assignment or
subletting shall become effective until a fully executed copy of an assignment
and assumption agreement or sublease agreement, as the case may be, shall have
been delivered to Landlord. Any proposed assignment or sublease document shall
provide that the assignee or subtenant thereunder shall be liable for all of the
obligations of Tenant under this Lease from and after the date of the assignment
or subletting. Notwithstanding any such assignment or subletting, but subject to
the terms and provisions of Section 13.3 below, Tenant shall not be released
from its primary liability hereunder and shall continue to be obligated for all
obligations of “Tenant” in this Lease, which obligations shall continue in full
effect as obligations of a principal and not of a guarantor or surety, as though
no assignment or subletting had been made. In the event Tenant is not released
pursuant to Section 13.3 below, Tenant will have the right, subsequent to any
assignment or subletting (a) to receive a duplicate copy of each notice of
default sent by Landlord to Tenant or any assignee or subtenant (but such notice
shall be effective as against the Tenant, as well as any subsequent assignees or
subtenants, even if a copy has not been delivered to such assignee or
subtenant), and (b) to cure any default by Tenant or other assignee or subtenant
under the Lease within the cure period provided for hereunder. Tenant shall
provide written notice to Landlord of any assignment or sublease of all or any
portion of this Lease or the Premises and an executed copy of the agreement of
assignment and assumption or sublease agreement within sixty (60) days after the
execution thereof. To the extent Tenant is not released pursuant to Section 13.3
below, such assignee or subtenant fails to perform on behalf of Tenant the
obligations of Tenant hereunder and Tenant performs such obligations, then
Tenant shall be subrogated to the rights of Landlord as against such assignee or
subtenant in respect of such performance.

 



15

 

 

(a)             Leasehold Mortgage. Notwithstanding anything to the contrary
herein contained, Tenant shall have the continuing right during the Term, once
or more often, without obtaining Landlord’s consent or approval, to mortgage,
pledge or otherwise encumber this Lease, provided any such right is limited to
Tenant’s leasehold estate hereunder and all rights, easements, privileges and
appurtenances specifically herein granted of Tenant under this Lease (any and
all of which are referred to as a “Leasehold Mortgage”, the holder of such
Leasehold Mortgage being herein referred to as a “Leasehold Mortgagee”) and is
subordinate to the lien securing any financing obtained by Landlord with respect
to the Property, as evidenced by a subordination agreement in form and substance
reasonably acceptable to both Landlord’s lender and Tenant’s lender. If Tenant
shall have encumbered its leasehold estate created under this Lease by a
Leasehold Mortgage, and the Leasehold Mortgagee shall notify Landlord in writing
of the creation thereof, and provide an address for contacting the Leasehold
Mortgagee, then Landlord, at the same time as it shall give notice of a breach
of this Lease to Tenant shall, in addition, give notice thereof also to the
Leasehold Mortgagee, and no such notice shall be deemed to have been given to
Tenant unless and until a copy thereof shall have been so given to such
Leasehold Mortgagee. Said Leasehold Mortgagee (its agents, receivers, trustee
and anyone claiming under such Leasehold Mortgagee) upon the receipt of any such
notice of default shall have the right to enter into and upon the Premises and
take possession thereof and to remedy any default prior to the expiration of
forty-five (45) days following its receipt of such notice from Landlord, and
this Lease shall remain in full force and effect during and throughout such
period of grace, and the rights and remedies provided Landlord herein shall not
be exercisable by Landlord after Tenant shall breach or be deemed to have
breached this Lease unless said Leasehold Mortgagee shall have failed to rectify
the same during or within the period of time allowed hereunder; it being
understood, however, that a breach of this Lease which cannot be cured by the
payment of money shall be deemed to have been rectified within the period of
grace allowed said Leasehold Mortgagee if rectification thereof shall be
commenced by said Leasehold Mortgagee in good faith before the end of such grace
period, and such correction thereafter shall be prosecuted with reasonable
diligence. Notwithstanding the foregoing, if Leasehold Mortgagee exercises its
right to enter into and upon the Premises (as provided herein), Leasehold
Mortgagee agrees to forever fully protect, defend, indemnify and hold harmless
Landlord from and against all loss, costs, damages, escrow fees, reasonable
attorneys’ fees and expenses of every kind and nature, which it may expend or
incur under or by reason or in consequence of, or as a result of such entry or
temporary occupancy of the Premises.

 



16

 

 

(b)             (b) All payments made and all actions taken by said Leasehold
Mortgagee within the grace period allowed under this Section 13.2 shall be as
effective to prevent a forfeiture of the rights of Tenant under this Lease as
the same would have been if done and performed by Tenant instead of by said
Leasehold Mortgagee. No Leasehold Mortgagee shall be considered or become liable
to Landlord as an assignee of this Lease, or otherwise, until such time as said
Leasehold Mortgagee shall by foreclosure or other appropriate proceedings in the
nature thereof, or as a result of any other action or remedy provided for by
such Leasehold Mortgage, acquire the rights, interest and estate of Tenant under
this Lease. The right of any Leasehold Mortgagee who succeeds to title to the
leasehold estate created hereunder to assign this Lease shall be subject to
Tenant’s assignment rights as set forth in the Lease, and any such Leasehold
Mortgagee shall be entitled to secure the financing of such assignment by a
Leasehold Mortgage on the leasehold estate hereunder in the same manner as the
Leasehold Mortgage created by Tenant. Upon an assignment of the leasehold estate
hereunder by any Leasehold Mortgagee who succeeds to Tenant’s interest, such
Leasehold Mortgagee shall automatically be relieved of all liability under this
Lease, notwithstanding anything set forth herein to the contrary, provided such
assignee shall assume all such liability from Leasehold Mortgagee.

 

13.2.       Release. Notwithstanding anything contained in this Lease to the
contrary and so long as no Event of Default by Tenant has occurred and is
continuing, upon any assignment or subletting of all of the Premises by Tenant
to an assignee or subtenant with a Tangible Net Worth (as defined below) at the
time of such assignment or sublease not less than the Tangible Net Worth of
Tenant as of the date of this Lease, Tenant shall be relieved of and released
from all liabilities and obligations under this Lease arising from and after the
date of such assignment or subletting. "Tangible Net Worth" means the excess of
total assets over total liabilities, in each case as determined in accordance
with generally accepted accounting principles consistently applied ("GAAP")[,
excluding, however, from the determination of total assets all assets which
would be classified as intangible assets under GAAP including goodwill, customer
relations, licenses, patents, trademarks, trade names, copyrights and
franchises].

 

ARTICLE 14
Landlord Transfer

 

14.1.       Landlord Transfer. Landlord reserves the right to sell or otherwise
assign its interest in this Lease or the Premises and the acquisition of title
or of Landlord’s interest in this Lease by a subsequent owner shall not affect
or impair this Lease. If Landlord conveys or transfers its interest in the
Premises, upon such conveyance or transfer and so long as the transferee assumes
Landlord’s obligations under this Lease to be performed from and after the date
of such transfer, Landlord (and in the case of any subsequent conveyances or
transfers, the then grantor or transferor) shall be released from all liability
with respect to the performance of any obligations on the part of Landlord to be
performed hereunder from and after the date of such conveyance or transfer (but
not prior to such date). Upon notice of such transfer, Tenant shall attorn to
the new owner as landlord.

 



17

 

 

ARTICLE 15
Permitted Use; Encumbrances; Future Restrictions; Legal Requirements;

 

15.1.       Permitted Use. During the Term of this Lease, the Premises shall be
used and occupied only for the Permitted Use.

 

15.2.       Encumbrances; Future Restrictions. Tenant shall promptly comply with
all encumbrances of record affecting the Premises and recorded prior to the
Effective Date and thereafter, provided Tenant has consented in writing to any
instrument recorded subsequent to the Effective Date, which consent may be
withheld in Tenant’s sole and absolute discretion, all laws, ordinances, lawful
orders and regulations affecting the Premises and the cleanliness, safety,
occupation and use of the same. If Tenant’s use violates any such encumbrances,
then and in any of such events, Landlord shall give Tenant written notice of
such violation in accordance with Section 18.1.2 below. If Tenant fails to
remedy such violation prior to the expiration of all applicable notice and cure
periods, then in addition to Landlord’s rights and remedies under this Lease and
at law or in equity, Tenant shall indemnify, defend, and hold harmless Landlord
from and against any and all claims, demands, actions, causes of action, losses
(including, but not limited to, loss or abatements of rents resulting from the
exercise of abatement or termination rights by another tenant pursuant to its
lease), damages, costs, and expenses, including court costs and reasonable
attorneys’ fees, and including any cost or legal expenses of Landlord in
enforcing such encumbrances as and against Tenant and otherwise arising from or
related to wholly or in part, the use of the Premises in violation of any such
encumbrances. If Tenant violates any of the provisions of this Section, Landlord
shall have all rights and remedies provided in this Lease, in addition to all
rights and remedies available to Landlord at law or in equity, including, but
not limited to, injunctive relief.

 

15.3.       Legal Requirements. Tenant shall be obligated (and shall be
responsible) for complying with any Legal Requirements, which pertain to
Tenant’s use and occupancy of the Premises, whether such Legal Requirements are
structural or nonstructural in nature. The term “Legal Requirements” means all
applicable current or future statutes, ordinances, orders, rules, regulations,
judgments and requirements of public authorities with jurisdiction over the
Premises.

 

ARTICLE 16
Tenant’s Property; Leasehold Improvements

 

16.1.       Tenant’s Property. Upon the expiration or earlier termination of
this Lease, Tenant shall, within a reasonable period of time thereafter (but in
no event longer than sixty (60) days), remove from the Premises all of Tenant’s
furniture, trade fixtures, signage (including both interior and exterior
signage, but excluding signage required by law [e.g., “EXIT” signage]),
merchandise, inventory, displays and other personal property paid for by Tenant
located in or upon the Premises, including, without limitation, those items of
personal property described on Exhibit B attached hereto and made a part hereof
for all purposes (collectively, “Tenant’s Property”). Tenant shall use
reasonable efforts to avoid or minimize any damage to the Premises resulting
from such removal and shall repair any damage to the Premises caused by the
removal of Tenant’s Property, and Tenant shall leave Tenant’s Building in broom
clean condition, subject to ordinary wear and tear and the provisions of Article
17 and Article 23 hereof. If Tenant shall fail to either: (a) properly remove
any of Tenant’s Property as required under this Lease; or (b) repair any damage
caused by the removal of Tenant’s Property, and such failure shall continue for
more than ten (10) days after Tenant’s receipt of written notice thereof, then
and in either of such events, Landlord may (but shall not be obligated to)
remove any such un-removed items of Tenant’s Property and dispose of the same
and/or repair such damage and restore the Premises to the condition required
under this Lease, and Tenant shall reimburse Landlord for all costs and expenses
incurred in connection with such disposal and/or repairs, together with interest
at the Interest Rate, within thirty (30) days after receipt of an invoice
therefor from Landlord. This requirement shall survive the Term of this Lease to
the extent necessary to give effect hereto.

 



18

 

 

16.2.       Leasehold Improvements Remain. Except as otherwise provided in
Article 7 above, all Alterations, decorations, installations, additions thereto
and other improvements upon or to the Premises which are attached or affixed to
the real estate by either party, including, but not limited to, all paneling,
millwork, decorations, partitions, air conditioning units, heating equipment,
hot water heaters, light fixtures, railings, mezzanine floor, galleries,
elevators, stairways, vault doors and the like, but expressly excluding any
non-structural alterations (collectively, the “Leasehold Improvements”), shall
immediately become the property of Landlord upon expiration or earlier
termination of this Lease, and be surrendered with the Premises, as a part
thereof, at the termination of this Lease.

 

ARTICLE 17
Eminent Domain

 

17.1.       Definition/General. In the event of a taking of all or any part or
of any interest in the Premises by reason of any exercise of the power of
eminent domain, or if there is a transfer thereof or of any interest therein,
made in avoidance of an exercise of the power of eminent domain (all of the
foregoing being hereinafter collectively referred to as a “Taking”), the
following provisions shall apply. Landlord shall notify Tenant of any pending or
threatened Taking and of all related proceedings including the settling of any
award.

 

17.1.1.  Total Taking. In the event of a Taking of all of the Premises, this
Lease shall terminate as of the date of such Taking and all of Tenant’s
obligations hereunder, including its obligation to pay Rent accruing from and
after the date of the Taking shall terminate as of the date of such Taking.

 

17.1.2.  Partial Taking. In the event of a Taking of the following: (a) any
portion of the Tenant’s Building or such a portion of the Premises that renders
the Premises unusable, in the reasonable, good faith determination of the
Tenant, (b) a material portion the total parking areas primarily serving the
Premises, which, in the reasonable, good faith determination of Tenant shall
have a material adverse effect on Tenant’s business at the Premises, and/or (c)
such access areas serving the Premises (whether directly or indirectly) as shall
limit access to the Premises which materially impairs and adversely affects
Tenant’s use of the Premises, and if Landlord is unable to promptly provide
Tenant with a commercially reasonable alternate means of access, then Tenant, in
the event of any such condemnation or partial taking which causes events (a),
(b) or (c) listed above, may terminate this Lease by notice to the Landlord
within thirty (30) days after possession is taken by the condemning authority.

 

17.2.       Restoration. If this Lease is not terminated (as provided in this
Article), Tenant shall restore the affected portion of Tenant’s Parcel. In
connection with such restoration, Landlord shall turn over to Tenant (for
restoration purposes only) that portion of Landlord’s award applicable to the
Premises and not otherwise received by Tenant from the condemning authority or
pursuant to the Section 17.3 for such element of damage. Following the physical
delivery of Premises to Tenant, Tenant shall commence and complete restoration
of the Premises as required herein. During the period of restoration of Tenant’s
Building only, the Rent shall be equitably abated in accordance with this Lease.

 



19

 

 

17.3.       Award. Upon any Taking of the Premises, whether total or partial,
(a) if this Lease is terminated as provided herein, Tenant shall be entitled to
receive such portion of the condemnation award (i) as is awarded for the value
of the improvements to the Premises, or (ii) if not separately awarded, such
portion of the condemnation award as the value of the improvements to the
Premises taken bears to the aggregate value of the improvements to the Premises
and underlying real property portion of the Premises taken (provided, however,
that under either (i) or (ii), the amount received by Tenant shall not exceed
100% of the then existing unamortized balance of Tenant’s leasehold estate,
[using a 20-year amortization schedule (with the exception of Tenant’s FF&E,
which shall be amortized on a seven-year amortization schedule, and Tenant’s
fixtures, which shall be amortized on a ten-year amortization schedule)] and, in
addition thereto, Tenant shall have the right to prove in any condemnation
proceedings and to receive any separate award which may be made for damages to
or condemnation of Tenant’s movable trade fixtures and equipment and for moving
expenses (collectively, “Tenant’s Award”); and (b) if this Lease is not
terminated, to the extent that Tenant shall restore the Premises pursuant to the
provisions of this Article, Landlord shall make available to Tenant so much of
the proceeds of such condemnation award equal to the actual cost incurred by
Tenant to restore the Building and other Leasehold Improvements in accordance
with the provisions of this Article (but in no event more than the total actual
proceeds received by Landlord), it being agreed that the balance of such award,
if any, shall be retained by Landlord.

 

ARTICLE 18
Default

 

18.1.       Default Definition. The occurrence and continuance of all or any of
the following after any applicable notice, grace and/or cure period shall
constitute an “Event of Default” by Tenant:

 

18.1.1.  Non-payment of Rent or other sums. Any installment of Minimum Rent,
Additional Rent or any other sum(s) required to be paid by Tenant hereunder, or
any part thereof, shall at any time be in arrears and unpaid following the date
that is ten (10) days after written notice from Landlord; or

 

18.1.2.  Non-performance. There is any default or breach on the part of Tenant
in the observance or performance of any of the other covenants, agreements, or
conditions of this Lease on the part of Tenant to be kept and performed, and
said default or breach shall continue for a period of thirty (30) days after
notice to Tenant (or, if such default cannot reasonably be cured within thirty
(30) days, if Tenant shall fail to commence to cure the default within such
thirty (30)-day period or thereafter fails to diligently pursue such cure); or

 

18.1.3.  Bankruptcy. If: (a) Tenant under this Lease shall become insolvent, or
shall make a transfer in fraud of creditors, or shall make an assignment for the
benefit of creditors; (b) Tenant shall file a petition under any section or
chapter of the United States Bankruptcy Code, as amended, or under any similar
law or statute of the United States or any State thereof, or an order for relief
relating to Tenant is granted in proceedings filed against Tenant; or (c) a
receiver or trustee shall be appointed for the Premises or for all or
substantially all of the assets of Tenant.

 



20

 

 

18.2.       Remedies. Upon the occurrence and during the continuance of an Event
of Default of Tenant hereunder, and provided that Landlord has not accepted a
cure of such Event of Default, Landlord, at its option, may exercise any or all
of the following remedies, which shall be in addition to the exercise of all
rights and remedies of Landlord under this Lease, at law or in equity with
respect to such Event of Default:

 

18.2.1.  Terminate. Cancel and terminate this Lease and all rights of Tenant
hereunder and enter the Premises and take possession thereof in accordance with
all applicable laws; or

 

18.2.2.  Take Possession. Without terminating the Lease, re-enter and take
possession of the Premises and remove all persons and property therefrom (such
property as may be removed may be disposed of by Landlord at Tenant’s expense)
in accordance with all applicable laws. Should Landlord elect to re-enter, as
herein provided, or should Landlord take possession pursuant to legal
proceedings or pursuant to any notice provided for by law or by this Lease,
Landlord may either (i) cancel this Lease pursuant to the rights reserved
elsewhere in this Lease, or (ii) from time to time, without canceling this
Lease, make such alterations and repairs as may be reasonably necessary in order
to relet the Premises, and relet the Premises or any part thereof for such term
or terms (which may be for a term extending beyond the Term of this Lease) and
at such commercially reasonable rental or rentals and upon such other
commercially reasonable terms and conditions as Landlord may deem advisable.
Upon each such reletting all rentals received by Landlord from such reletting
shall be applied first, to the payment of any indebtedness other than Rent due
hereunder from Tenant to Landlord, second, to the payment of any commercially
reasonable costs and expenses of such reletting, including brokerage fees and
reasonable attorneys’ fees, third, to the payment of costs of any repairs
reasonably necessary to relet the Premises, fourth, to the payment of Rent due
and unpaid hereunder, and the residue, if any, shall be held by Landlord and
applied in payment of future Rent or damage as such amounts may become due and
payable hereunder during the entire term of the Lease. If such rentals received
from such reletting during any month be less than the rental required to be paid
during that month by Tenant hereunder, Tenant shall pay any such deficiency to
Landlord. No such re-entry or taking possession of the Premises by Landlord
shall be construed as an election on its part to cancel this Lease unless a
notice of such intention is given to Tenant or unless the cancellation thereof
is decreed by a court of competent jurisdiction. Notwithstanding any such
reletting without termination, Landlord may at any time thereafter elect to
cancel this Lease for such previous Event of Default.

 

18.3.       Additional Provisions. In the event of termination of Tenant’s right
to possession of the Premises or repossession of the Premises for an Event of
Default, Landlord shall use commercially reasonable efforts to mitigate its
damages hereunder and to relet the Premises. Landlord shall also have the right
to remove from the Premises (without legal process) all or any portion of such
furniture, fixtures, equipment and other property located thereon and place same
in storage at any premises elected by Landlord, and in such event, Tenant shall
be liable to Landlord for all commercially reasonable costs incurred by Landlord
in connection with such removal and storage, together with interest thereon at
the Interest Rate. Landlord shall also have the right to relinquish possession
of all or any portion of such furniture, fixtures, equipment and other property
to any person (“Claimant”) claiming to be entitled to possession thereof,
without the necessity of making any investigation or inquiry as to the basis
upon which Claimant purports to act.

 



21

 

 

18.4.       Tenant Self-Help. If Landlord defaults under this Lease or neglects
or refuses to make necessary repairs, replacements or maintenance required to be
made by Landlord by the terms of this Lease, and Tenant, in a non-emergency
situation, desires to cure such default, make such repairs or perform such
maintenance, repairs or replacements on behalf of and for the account of
Landlord, Tenant may take such action, including obtaining an estimate which
shall include the estimated cost for the parts and labor required to have Tenant
or Tenant’s agent make such maintenance, repairs or replacements. Tenant shall
then forward a copy of such estimate to Landlord along with written notice of
its election to make such repairs, replacements or maintenance. If Landlord
fails to cure such default or make such repairs, replacements or maintenance
within five (5) days after the date of Tenant’s written notice, Tenant may: (a)
if the estimate is less than or equal to $10,000.00, make such repairs or
perform such maintenance, and Landlord shall pay Tenant’s costs within thirty
(30) days after receipt of a bill therefor; or (b) if the estimate is more than
$10,000.00, make such repairs or perform such maintenance upon expiration of an
additional five (5) day period as provided in a second written notice to
Landlord, and Landlord shall pay Tenant’s costs within thirty (30) days after
receipt of a bill therefor, but Landlord’s costs shall be capped at the amount
included in the original written estimate. If Landlord fails to pay Tenant’s
costs within thirty (30) days after receipt of a bill therefor, then Tenant may
deduct Tenant’s costs, plus interest thereon at the Interest Rate, from
subsequent months’ payments of Minimum Rent and Additional Rent; PROVIDED,
HOWEVER, notwithstanding the foregoing, Tenant shall not deduct more than fifty
percent (50%) of the total payment of Minimum Rent and Additional Rent due to
Landlord each month. In the event of an emergency, Tenant shall only be required
to give Landlord as much notice as is practical, and Landlord shall pay Tenant’s
reasonable costs within 30 days after receipt of a bill therefor. Tenant shall
have no liability to Landlord for any loss or damage which may result to
Landlord’s stock or business by reason of such repairs, replacements or
maintenance, except for Tenant’s negligence or willful misconduct, subject to
Section 29.16.

 

ARTICLE 19
Subordination; Estoppels

 

19.1.       Subordination. This Lease and the lien created and evidenced by any
Leasehold Mortgage shall be subject and subordinate to the lien of any existing
mortgage and Landlord reserves the right to subject and subordinate this Lease
and the lien created and evidenced by any Leasehold Mortgage to the lien of any
mortgage or mortgages hereafter placed upon Landlord’s interest in the Premises.
Upon the request of Landlord or the holder of any mortgage (the “Mortgagee”) now
or hereafter encumbering the Premises, Tenant shall subordinate its rights under
this Lease to the lien of such mortgage. Notwithstanding the foregoing, if the
Mortgagee elects to have this Lease superior to its mortgage, then upon
Mortgagee’s request, Tenant shall execute, acknowledge and deliver an
instrument, in the form used by said Mortgagee, affecting such priority. In the
event proceedings are brought for the foreclosure of, or the exercise of a power
of sale under, any such mortgage, Tenant shall, upon request, attorn to the
Buyer upon any such foreclosure or sale and recognize such Buyer as Landlord
under this Lease. Tenant, upon Landlord’s request, shall execute, acknowledge
and deliver such instruments as are reasonably required to affect the intent of
this Section.

 

19.2.       Non-Disturbance Agreement from Present Encumbrance Holder. Tenant’s
subordination as set forth in Section 19.1 above is hereby made subject to and
contingent upon Landlord obtaining from the holders of all “Encumbrances” (as
defined in this Article) now having an interest in the Premises superior to the
interest of Tenant hereunder a non-disturbance agreement substantially in the
form attached hereto at Exhibit D or otherwise in form and substance reasonably
satisfactory to Tenant providing for such subordination, and which provides that
in the event of any foreclosure, sale under a power of sale, ground or master
lease termination or transfer in lieu of any of the foregoing or the exercise of
any other remedy pursuant to such Encumbrance, Tenant (and Tenant’s assignees
and/or subtenants) shall not be joined as a party to any foreclosure or ground
or master lease termination action, and that Tenant’s (and Tenant’s assignees
and/or subtenants) use, possession and enjoyment of the Premises shall not be
disturbed and this Lease shall continue in full force and effect so long as
Tenant is not in default hereunder beyond any applicable notice and cure period.

 



22

 

 

19.3.       Subordination, Non-Disturbance and Attornment Agreement from Future
Encumbrance Holder. At Landlord’s option, this Lease and the lien created and
evidenced by any Leasehold Mortgage shall become subordinate to any mortgage,
deed of trust, ground or master lease, sale-leaseback transaction or other
security instrument (individually or collectively called an “Encumbrance”) which
shall hereafter be placed on the Premises and each renewal, modification,
extension and restatement thereof. Within twenty (20) days after receipt of
Landlord’s request from time to time, Tenant shall execute a commercially
reasonable subordination, non-disturbance and attornment agreement, in such
recordable form and substance as are reasonably satisfactory to Tenant and the
holder of such Encumbrance, providing for such subordination, and which provides
that in the event of any foreclosure, sale under a power of sale, ground or
master lease termination or transfer in lieu of any of the foregoing or the
exercise of any other remedy pursuant to such Encumbrance, Tenant (and Tenant’s
assignees and/or subtenants) shall not be joined as a party to any foreclosure
or ground or master lease termination action, and that Tenant’s (and Tenant’s
assignees and/or subtenants) use, possession and enjoyment of the Premises shall
not be disturbed and this Lease shall continue in full force and effect so long
as Tenant is not in default hereunder beyond any applicable notice and cure
period. Provided that such subordination, non-disturbance and attornment
agreement does not amend this Lease or otherwise adversely affect Tenant’s
rights hereunder and has been approved by Tenant, Tenant’s failure to execute
failure to execute such subordination, non-disturbance and attornment agreement
within twenty (20) days after Tenant’s receipt of same shall constitute a
separate Event of Default for which no cure period applies.

 

19.4.       Estoppel. Within twenty (20) days after the request of the other
party at any time and from time to time, Landlord and Tenant each agree to
execute, acknowledge and deliver to the other party a written instrument in form
attached hereto as Exhibit C, duly executed, acknowledged: (a) certifying that
this Lease has not been modified except as set forth in such certificate and is
in full force and effect as modified; (b) specifying the dates to which the
Minimum Rent, Additional Rent and other charges hereunder have been paid; (c)
stating whether or not, to the knowledge of the party executing such instrument,
the other party is in default and, if so, stating the nature of such default;
(d) stating the Commencement Date; (e) stating which options to extend the Term
have been exercised, if any, and how many unexercised extension options remain;
and (f) affirming such other factually accurate matters pertaining to the
provisions or subject matter of this Lease as may be reasonably required by the
other party.

 

ARTICLE 20
Notices

 

20.1.       Notices. Whenever under this Lease a provision is made for notice of
any kind, or for approval or consent or any other communication between the
parties, such notice or other communication shall, to be effective, be in
writing and addressed to the appropriate party at the address hereafter set
forth (or to such other address as either party may from time to time designate
in the manner herein required) and sent by a nationally recognized overnight
mail service, such as UPS or Federal Express, in either case with postage
prepaid and return receipt requested. Any such notice or other communication
shall be deemed to have been received as of the date of deposit with such mail
service. Any notice from counsel for either party shall be deemed an official
notice from such party. Each party may designate a new address for notice by
sending a written notice to the other party of its new address at least ten (10)
days prior to the effective date:



23

 

 

 

If to Tenant: BI-LO, LLC   5050 Edgewood Court   Jacksonville, Florida  32254  
Attn:  Real Estate Department     and a copy to : BI-LO, LLC   5050 Edgewood
Court   Jacksonville, Florida  32254   Attn:  Legal Department

        If to Landlord:                   Attn:             and a copy to :    
              Attn:    

 

 

ARTICLE 21
Surrender of Premises

 

21.1.       Surrender of Premises. Upon the expiration of the Term of the
earlier termination of this Lease, subject to Article 17 and Article 23 hereof,
Tenant shall surrender the Premises in broom clean condition and in good order,
condition and repair, reasonable wear and tear, condemnation, and casualty
damage excepted, and shall surrender all keys for Tenant’s Building to Landlord
at the place then fixed for the payment of Rent and shall inform Landlord of all
combinations on locks, safes and vaults, if any, upon the Premises. Tenant’s
obligation to observe or perform this covenant shall survive the expiration or
earlier termination of this Lease.

 

ARTICLE 22
Holding Over

 

22.1.       Holding Over. If Tenant remains in possession of the Premises after
the expiration of the Term or earlier termination of this Lease, without the
execution of a new Lease, then, at Landlord’s option, Tenant shall be deemed to
be occupying the Premises as a month-to-month holdover Tenant, subject to all
the provisions of this Lease insofar as they are applicable to a month-to-month
tenancy, but at a daily rental of one hundred percent (100%) of the per day
Minimum Rent provided under this Lease for the month immediately preceding the
expiration of the Term or the earlier termination of this Lease, computed on the
basis of a 30-day month; provided, however, if Landlord has entered into a lease
agreement for the Premises with a new tenant, then the daily rental rate as set
forth above shall be increased to one hundred twenty-five percent (125%) of the
per day Minimum Rent provided under this Lease for the month immediately
preceding the expiration of the Term or the earlier termination of this Lease,
computed on the basis of a 30-day month.

 

24

 



ARTICLE 23
Casualty

 

23.1.       Removal of Debris. In the event of a restoration following a
casualty, Tenant shall be responsible for the prompt removal of all debris
resulting from Tenant improvements installed upon the Premises by Tenant,
including Tenant’s furniture and fixtures within Tenant’s Building.

 

23.2.       Restoration/Removal. Subject in all respects to Tenant’s rights
under Section 23.4, in the event of any damage to or destruction of all or any
part of the Premises, but only to the extent the insurance proceeds (plus any
deductibles payable by Tenant) on account of such damage or destruction shall be
sufficient for the purpose, Tenant shall, at its expense, within ninety (90)
days of such damage or destruction commence and complete (subject to Force
Majeure), within two hundred seventy (270) days of the time of commencement, the
restoration, replacement or rebuilding of the Tenant’s Building and/or the other
improvements on Premises, as the case may be, as nearly as practicable to the
same value, architectural condition and character as existed immediately prior
to such damage, destruction or condemnation so as to permit resumption of the
Premises for the Permitted Use to as nearly the same degree as possible (such
restoration, replacement or rebuilding, together with any temporary repairs and
property protection pending completion of the work, are herein collectively
referred to as “Restoration”).

 

23.3.       Insurance Proceeds. If this Lease is not terminated pursuant to the
provisions hereof, all insurance proceeds received by Tenant on account of any
damage to or destruction of the Premises or any part thereof shall be applied to
pay for the cost of Restoration or “Removal” (as defined herein), as the case
may be, and the balance shall belong to Tenant. To the extent any insurance
proceeds shall be inadequate to pay such cost, it shall be Tenant’s sole cost
and obligation to pay all excess costs of Restoration or Removal that Tenant
elects to incur.

 

23.4.       Tenant’s Right to Terminate and Not to Rebuild. Notwithstanding
anything in this Lease to the contrary, if the Premises are substantially
damaged or destroyed such that Tenant would incur costs associated with the
restoration, replacement or rebuilding of the Premises that exceeded 25% of the
full replacement cost of thereof: (a) during the last 5 Lease Years of the
Initial Term, or at any time during any Option Term, Tenant may, by written
notice to Landlord within 90 days of such damage or destruction, terminate this
Lease, in which case, following Tenant’s completion of the Removal, neither
Landlord nor Tenant shall have any further obligation to the other under this
Lease; or (b) at any time prior to the last five Lease Years, Tenant may, upon
written notice to Landlord given with 90 days of such damage, destruction or
condemnation, elect not to perform any Restoration, in which case Tenant shall
nevertheless complete the Removal, and thereafter Tenant shall remain liable for
the payment of Minimum Rent and any Additional Rent until the end of the Term as
fully and in the same manner as if this Lease were in full force and effect.
Upon the giving of such notice under clause (a) or (b) above, Tenant shall
promptly remove in a good, workmanlike and lien-free manner all damaged
Leasehold Improvements (including the removal of Tenant’s Building in its
entirety if necessary) and place the Premises in a safe, sightly condition and
pave or seed and grass the Premises (such removal of Leasehold Improvements,
placing of the Premises in a safe, sightly condition and paving or seeding and
grassing being hereinafter collectively referred to as “Removal”).
Notwithstanding the foregoing, in the event Tenant elects to provide written
notice to Landlord under clause (b) above, Landlord may, by written notice to
Tenant at any time, terminate this Lease, in which case, following Tenant’s
completion of the Removal, neither Landlord nor Tenant shall have any further
obligation to the other under this Lease.

 



25

 

 

23.5.       Notice. Tenant shall give notice to Landlord within ten (10) days
after Tenant receives notice of any accident, damage or destruction upon the
Premises.

 

ARTICLE 24
Waiver

 

24.1.       Waiver. One or more waivers of any covenant or condition of this
Lease by either party shall not be construed as a waiver of a further breach of
the same covenant or condition, and the consent or approval by Landlord to or of
any act by Tenant requiring Landlord’s consent or approval shall not be deemed
to waive or render unnecessary Landlord’s consent or approval to any subsequent
similar act by Tenant. No receipt of money by Landlord after a Tenant default
has been declared shall, without the consent of Landlord, in any way reinstate,
continue or extend the Term of this Lease. Receipt by Landlord of Tenant’s keys
to Tenant’s Building shall not constitute an acceptance of surrender of the
Premises without Landlord’s consent thereto.

 

ARTICLE 25
Announcements

 

25.1.       Confidentiality. The parties agree that the terms and conditions
regarding this Lease are confidential and neither party shall disclose any terms
or conditions of this Lease, except to their agents, employees, prospective
assigns, contractors, professional advisors, lenders, buyers and brokers,
without the prior approval of the other party, unless compelled to do so by
administrative order or judicial order or decree. The parties agree to cooperate
in issuing a press release or other public statement with respect to this Lease.
Any press release or other public statement may only be issued with the prior
consent of the other party, which consent shall not be unreasonably withheld.

 

ARTICLE 26
Quiet Possession

 

26.1.       Quiet Possession. Landlord agrees that, so long as Tenant fully
complies with all of the terms, covenants and conditions herein contained on
Tenant’s part to be kept and performed, Tenant shall peaceably and quietly have,
hold and enjoy the Premises free from molestation by Landlord or any party
claiming by, through or under Landlord, subject to the provisions of this Lease
relating to the subordination of this Lease.

 

ARTICLE 27
Broker’s Commission

 

27.1.       Broker’s Commission. Each party hereto warrants to the other that no
agent, finder or broker have been involved with the introduction of Tenant and
Landlord and/or the lease of the Premises. In the event of a breach of the
foregoing warranty, the breaching party agrees to indemnify, defend and hold
harmless the other party from and against any claims, losses, damages,
liabilities and expenses, including, but not limited to, reasonable attorneys’
fees incurred as a result of such breach. The terms of this Section 27.1 shall
survive the expiration or earlier termination of this Lease.

 



26

 

 

ARTICLE 28
Asbestos and Other Hazardous Materials

 

28.1.       Definition. For purposes of this Article, “Hazardous Materials”
means any matter giving rise to liability under the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act, U.S.C. Section 9601 et seq. (including
the so-called “Superfund” amendments thereto), any other applicable federal,
state or local statute, law, ordinance, rule or regulation governing or
pertaining to any hazardous materials, hazardous wastes, chemicals or other
materials, including, without limitation, asbestos, polychlorinated biphenyls,
radon, petroleum and any derivative thereof or any common law theory based on
nuisance or strict liability. Notwithstanding any provision of this Lease to the
contrary, Tenant shall have no obligation to make any repairs, alterations or
improvements or incur any costs or expenses as a result of the existence of
Hazardous Materials as of the Effective Date of this Lease.

 

28.2.       Exposure. Tenant, its employees, contractors, agents or invitees
(while any such invitee is upon the Premises), shall not use, generate, release,
manufacture, refine, produce, process, store, or dispose of any Hazardous
Materials on, under or about the Premises in violation of Environmental Laws, or
transport to or from the Premises any Hazardous Materials, with the exception
that construction materials (other than asbestos or polychlorinated biphenyls),
office equipment, cleaning solutions and other maintenance materials that are or
contain Hazardous Materials may be used, handled or stored on, under or about
the Premises, provided such are in de minimis amounts only and are incidental to
and reasonably necessary for the operation and maintenance of the Premises for
the Permitted Use hereunder and are at all times in compliance with all
environmental statutes and all other applicable governmental requirements.

 

28.3.       Tenant Requirements. Tenant shall, at Tenant’s own expense, comply
with all laws regulating the use, generation, storage, transportation, or
disposal of Hazardous Materials in the Premises (“Environmental Laws”). Tenant
shall, at Tenant’s own expense, make all submissions to, provide all information
required by, and comply with all requirements of all governmental authorities
(collectively, “Authority”) under Environmental Laws with respect to Hazardous
Materials introduced or installed on, under or about the Premises by Tenant, its
employees, contractors, agents or invitees (while any such invitee is upon the
Premises). Should any Authority or any third party demand that a clean-up plan
be prepared or undertaken because of any deposit, spill, discharge, or other
release of Hazardous Materials that occurs during the Term of this Lease or
which occurred or alleged to have occurred prior to the execution of this Lease,
on, under or about the Premises, or which arises at any time as a result of
Tenant’s use or occupancy of the Premises, then Tenant shall, at Tenant’s own
expense, prepare and submit the required plans; and Tenant shall carry out all
such clean-up plans. Tenant shall promptly provide all information regarding the
use, generation, storage, transportation, or disposal of Hazardous Materials
that is requested by Landlord. If Tenant fails to fulfill or begin to fulfill
any duty imposed under this Section within thirty (30) days after receipt of
written notice from Landlord, Landlord may, in its sole discretion, abate such
Hazardous Materials from the Premises; and in such case, Tenant shall cooperate
with Landlord in order to prepare all documents Landlord deems necessary or
appropriate to determine the applicability of the Environmental Laws to the
Premises and Tenant’s use thereof, and for compliance therewith. Tenant shall
pay Landlord all reasonable expenses incurred by Landlord in fulfilling Tenant’s
obligations set forth in this Section, together with interest at the Interest
Rate, within thirty (30) days after receipt of an invoice therefor.

 



27

 

 

28.4.       Tenant Indemnification. Tenant shall indemnify, defend and hold
Landlord harmless from and against all liabilities, costs, damages and expenses
which Landlord may incur (including, without limitation, reasonable attorneys’
fees and disbursements) as a result of the presence of Hazardous Materials in
violation of Environmental Laws introduced or installed on, under or about the
Premises by Tenant or Tenant’s officers, employees, agents, contractors or other
invitees.

 

28.5.       Landlord Indemnification. Landlord shall indemnify, defend and hold
Tenant harmless from and against all liabilities, costs, damages and expenses
which Tenant may incur (including, without limitation, reasonable attorneys’
fees and disbursements) as a result of the presence of Hazardous Materials in
violation of Environmental Laws introduced or installed on, under or about the
Premises by Landlord or Landlord’s officers, employees, agents, contractors or
other invitees.

 

ARTICLE 29
Miscellaneous

 

29.1.       Landlord Access to Show Premises. In the last five (5) months of the
Term, Landlord may, at any time during Tenant’s normal business hours, and upon
at least forty-eight (48) hours’ prior written notice to Tenant, enter upon the
Premises for the purpose of offering them for rent provided that such entry does
not disrupt Tenant’s business. Landlord shall not post any “for rent” signs upon
the Premises.

 

29.2.       Relationship. Nothing contained herein shall be deemed or construed
by the parties hereto, nor by any third party, as creating a relationship
between the parties hereto other than the relationship of landlord and tenant.

 

29.3.       Submission. The submission of this Lease for examination does not
constitute a reservation or any option for the Premises and this Lease becomes
effective only upon its execution and delivery by both parties hereto.

 

29.4.       Headings. The Article headings used throughout this Lease are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of the provisions of this Lease.

 

29.5.       Independent Covenants. The doctrine of independent covenants shall
apply in all matters relating to this Lease including, without limitation, all
obligations of Landlord and Tenant to perform their respective obligations under
this Lease. All obligations of Tenant which by their nature involve performance
after the end of the Term, or which cannot be ascertained to have been performed
until after the end of the Term of this Lease, shall survive the expiration or
earlier termination of this Lease.

 

29.6.       Time of Essence & Binding Nature. Time is of the essence of all of
the terms and provisions of this Lease, and the terms and conditions hereof
shall extend to and be binding upon the heirs, executors, successors and assigns
of the parties hereto and mention of the singular shall include the plural and
the plural shall include the singular.

 



28

 

 

29.7.       Memorandum of Lease. At the request of either party, the parties
shall execute and deliver a recordable memorandum of lease in the form attached
hereto as Exhibit E. The requesting party shall be responsible for all recording
costs. Neither party shall record this Lease or any memorandum of this Lease,
except in accordance with the foregoing provisions.

 

29.8.       Trial Waiver.

 

THE PARTIES HERETO KNOWINGLY, INTENTIONALLY, VOLUNTARILY AND IRREVOCABLY WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY
AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR TENANT’S USE AND OCCUPANCY OF
THE PREMISES.

 

29.9.       Governing Law. This Lease shall be subject to the laws of the State.

 

29.10.    Attorneys’ Fees. If either party to this Lease brings any legal action
to enforce the provisions hereof, the prevailing party in any such action shall
be entitled to recover from the non-prevailing party all reasonable attorneys’
fees and other fees and costs incurred by such prevailing party in connection
with any such action.

 

29.11.    Force Majeure. If either party hereto shall be delayed or hindered in
or prevented from the performance of any act required under this Lease by reason
of strikes, lockouts, labor troubles, acts of God, inclement weather, including
periods of rain, inability to procure materials, failure of power, restrictive
governmental law or regulations, riots, insurrections, war or other reason of a
like nature not the fault of the party delayed in performing work or doing acts
required under the terms of this Lease (“Force Majeure”), then performance of
such act shall be excused for the number of calendar days of such delay, and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay. No delay under this Section shall be
effective unless Landlord or Tenant shall have notified the other of the delay
within 20 days after cessation of the event giving rise to such delay setting
forth the nature of such Force Majeure and the duration of such delay. The
provisions of this Section shall not: (a) operate to excuse Tenant from prompt
payment of Minimum Rent. Additional Rent, or any other payment required of
Tenant by the terms of this Lease; nor (b) operate to excuse Landlord from
prompt payment of any payment required of Landlord by the terms of this Lease;
nor (c) be applicable to delays resulting from the inability of a party to
obtain financing or to proceed with its obligations under this Lease because of
a lack of funds.

 

29.12.    Liability; Authority. If this Lease is executed by more than one
person or entity as “Tenant”, each such person or entity shall be jointly and
severally liable hereunder. If Tenant is a corporation or partnership, each
individual executing this Lease on behalf of such entity represents and warrants
that he/she is duly authorized to execute and deliver this Lease on behalf of
said entity, in accordance with the organizational documents of said entity, and
that this Lease is binding upon said entity. If this Lease is executed by more
than one person or entity as “Landlord”, each such person or entity shall be
jointly and severally liable hereunder. If Landlord is a corporation or
partnership, each individual executing this Lease on behalf of such entity
represents and warrants that he/she is duly authorized to execute and deliver
this Lease on behalf of said entity, in accordance with the organizational
documents of said entity, and that this Lease is binding upon said entity.

 



29

 

 

29.13.    Limitation of Liability. Notwithstanding any other provision of this
Lease, neither Landlord nor any of Landlord’s officers, directors, partners,
shareholders, members or employees shall have any personal liability hereunder.
For recovering any judgment or collecting any obligation from Landlord, Tenant
shall look solely to Landlord’s equity or interest in the Premises, insurance
proceeds, condemnation awards, proceeds of any sale of any portion of the
Premises, and rents collected therefrom, existing at the time any such liability
is adjudicated in a proceeding as to which the judgment adjudicating such
liability is non-appealable and not subject to further review. In no event shall
any deficiency judgment or any money judgment of any kind be sought or obtained
against any Landlord, except to be satisfied from Landlord’s interest in the
Premises, as set forth above. Additionally, notwithstanding anything in this
Lease to the contrary, in no event shall either party ever be liable to other
for consequential, punitive or special damages.

 

29.14.    Legal Representation of the Parties. This Lease was negotiated by the
parties hereto with the benefit of legal representation and any rules of
construction or interpretation otherwise requiring this Lease to be construed or
interpreted against any party shall not apply to any construction or
interpretation hereof or thereof.

 

29.15.    Agreement; Amendment. This Lease (including all Exhibits) is the
complete agreement between Landlord and Tenant concerning the Premises. There
are no oral agreements, understandings, promises or representations between
Landlord and Tenant affecting this Lease. All prior negotiations and
understandings, if any, between the parties hereto with respect to the Premises
shall be of no force or effect and shall not be used to interpret this Lease.
This Lease shall not be amended, changed or extended except by written
instrument signed by both parties hereto. This Lease shall be considered to have
been executed by a person if there exists a photocopy, facsimile copy, or a
photocopy of a facsimile copy of an original hereof or of a counterpart hereof
which has been signed by such person. Any photocopy, facsimile copy, or
photocopy of facsimile copy of this Lease or a counterpart hereof shall be
admissible into evidence in any proceeding as though it were an original.

 

29.16.    Subsequent Commencement. This Lease shall be effective as of the day
and year first above written notwithstanding that the Term shall commence at a
date subsequent thereto and Landlord and Tenant intend that each shall have
vested rights immediately upon the full execution signing of this Lease and that
this Lease shall be fully binding and in full force and effect from and after
execution and delivery hereof by the last to sign of Landlord and Tenant.

 

29.17.    Incorporation of Exhibits. All Exhibits identified in this Lease,
including, but not limited to the following listed Exhibits, shall be and are
hereby incorporated into this Lease by this reference.

 

29.18.    Easement Agreements and Operating Agreements.

 

(a)             So long as no Event of Default has occurred and is then
continuing, Landlord will join with Tenant from time to time at the request of
Tenant (and at Tenant’s sole cost and expense) to:

 

(i)               subject to the terms of this Lease, sell, assign, convey or
otherwise transfer an interest in any or all of the Premises to any Person
legally empowered to take such interest under the power of eminent domain, and
dedicate or transfer unimproved portions of any or all of the Premises for road,
highway or other public purposes;

 



30

 

 

(ii)              upon approval by Landlord, which approval may not be
unreasonably withheld, conditioned or delayed: (i) grant new (or release
existing) easements, servitudes, licenses, rights of way and other rights and
privileges in the nature of easements, with respect to the Premises, and (ii)
execute amendments to any covenants and restrictions affecting the Premises; and

 

(iii)            execute and deliver any instrument, in form and substance
reasonably acceptable to Landlord, necessary or appropriate to make or confirm
the grants, releases or other actions described above.

 

(b)             Tenant shall reimburse Landlord for all payments made by
Landlord pursuant to any reciprocal easement agreement or operating agreement or
similar document that is of record as of the Effective Date of this Lease and
benefits the Premises. Landlord covenants and agrees to fully comply with all
provisions of any such agreement during the Term of this Lease, including
without limitation any provisions regarding the repair, maintenance or
replacement of the facilities associated with any detention pond benefiting or
located upon the Premises. Landlord covenants and agrees that Landlord shall not
enter into any new easements or other agreements, or any amendments to any
existing easement agreement or operating agreement or similar document that is
of record as of the Effective Date of this Lease, affecting the Premises without
Tenant’s prior written consent, such consent not to be unreasonably withheld. In
addition, Landlord shall not, nor shall Landlord permit, any actions or
activities on or at the Premises, including, without limitation, the placement
of any signs on the Premises, which may adversely impact Tenant’s use and/or
operations of the Premises as determined by Tenant in its reasonable discretion,
without Tenant’s prior written consent, such consent not to be unreasonably
withheld.

 

29.19.    Not a Security Agreement. The parties hereto agree and acknowledge
that this transaction is not intended as a security arrangement or financing
secured by real property, but shall be construed for all purposes as a true
lease.

 

ARTICLE 30
Right of Offer

 

30.1.       Right of Offer.

 

(a)             Provided that no Event of Default has occurred and is
continuing, prior to and as a condition precedent to the solicitation by
Landlord or by any member or members of Landlord of any sale, conveyance,
transfer or other disposition of all or any portion of the Premises or all or
any portion of the membership interest in the Landlord, respectively, during the
Term (i) Landlord (the “Offeror”) shall deliver to Tenant a notice (constituting
an offer) stating the sales price and all other material terms for the sale of
the Premises or membership interest that the Landlord would accept (the “First
Offer”), and (ii) Tenant shall have thirty (30) days from its receipt of the
First Offer to accept the First Offer on its own behalf or on behalf of its
designee. The Offeror shall not be permitted to revoke the First Offer during
the 30-day period, but the 30 day period shall be deemed to be revoked during
the 30-day period if Offeror and Tenant or its designee enter into a purchase
agreement on terms different than those contained in the First Offer. The First
Offer may be rejected by Tenant or its designee at any time, but shall be deemed
to be rejected by Tenant or its designee (i) at the end of the 30-day period if
prior to the end of the 30-day period Tenant or its designee has not accepted
the First Offer and entered into a purchase agreement with the Landlord for the
purchase and sale of the Premises or membership interest provided that such
purchase agreement sets forth the price and terms as stated in the First Offer,
or (ii) if, at any time during such 30-day period a Lease Event of Default
Occurs. Tenant or its designee may reject or accept the First Offer in its sole
discretion.

 



31

 

 

(b)             If Tenant (or its designee) rejects the First Offer, or if an
Event of Default occurs during such 30-day period, the Offeror may, subject to
the terms hereof, offer the Premises or membership interest for sale to third
parties at a price and on terms materially no more beneficial to the third party
than those contained in the First Offer, provided, however, that if the Offeror
desires to accept an offer from a third party (the “Offeree”) at a price that is
less than ninety-five percent (95%) of the price offered to Tenant, then the
offer of such Offeree shall be deemed to be materially more beneficial to such
third party and the Offeror is required to re-offer the Premises or membership
interest to the Tenant. If the Offeror desires to accept an offer from any
Offeree for a price that is ninety-five percent (95%) or more of the price
offered to Tenant, and on such other terms materially no more beneficial to the
third party than those contained in the First Offer, Offeror may enter into a
bona fide agreement to sell or assign or otherwise transfer the Premises or
membership interest to the Offeree, prior to the expiration of two hundred and
seventy-five (275) days after such 30-day period. Absent the execution and
delivery of such bona fide agreement to sell or assign or otherwise transfer
within such 275-day period, the Offeror shall be required to repeat the
procedure set forth in this Article 30 if it still wishes to sell the Premises.

 

(c)             In the event that the Premises is owned in the future by an
entity other than a limited liability company the right of First Offer shall be
applicable to the owners of such entity.

 

30.2.       Miscellaneous. Tenant’s failure to elect to purchase the Premises
shall under no circumstances constitute a waiver on the part of Tenant to
exercise its rights under this Article 30 with respect to any other sale,
assignment, transfer, conveyance or other disposition, including as against any
successor or assign (direct or indirect) of the Offeror.

 

30.3.       Purchase Procedure. In the event of the purchase of Landlord’s
interest in the Premises by Tenant pursuant to any provision of this Lease, the
following terms and conditions shall apply.

 

(a)             On the closing date fixed for such purchase:

 

(i)               Tenant shall pay to Landlord, in lawful money of the United
States, at Landlord’s address hereinabove stated or at any other place in the
United States which Landlord may designate, the applicable purchase price; and

 

(ii)              Landlord shall execute and deliver to Tenant a deed with
covenants against grantor’s acts, assignment and/or such other instrument or
instruments as may be appropriate, which shall transfer Landlord’s interest in
the Premises, subject to, (A) Liens permitted by this Lease, (B) all liens,
encumbrances, charges, exceptions and restrictions attaching to the Premises
after the Closing Date which shall not have been created or caused by Landlord
(unless consented to by Tenant), and (C) all applicable laws, rules,
regulations, ordinances and governmental restrictions then in effect; and

 

(b)             Landlord shall pay all closing costs, charges and expenses
incident to such transfer, including (i) an owner's title insurance policy (in
the full amount of the purchase price) and all related search and abstract fees,
if any; boundary survey; documentary deed stamps; Landlord’s attorneys' fees;
satisfaction of any mortgages on the Premises; and the cost of any curative
title documents (including but not limited to the recording costs associated
with such curative title documents).

 



32

 

 

(c)             Tenant shall pay the recording fees on the deed and Tenant’s
attorneys' fees.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 



33

 

 

IN WITNESS WHEREOF, the undersigned parties have executed this Lease to be
effective as of the day and year first above written.

 

  TENANT:   BI-LO, LLC,   a Delaware limited liability company       By:        
Name:     Title:           Date Executed: _________ , 20___

 

 

 

  LANDLORD:               a           By:         Name:     Title:          
Date Executed: _________ , 20___    

 

 

34

 



 

 

EXHIBIT A

 

PREMISES LEGAL DESCRIPTION

 

PARCEL I:

 

WINN DIXIE BEAVER STREET WAREHOUSE PARCEL

 

PART OF SECTION 19 LYING SOUTH OF THE CSX RAILROAD (A 178 FOOT RIGHT-OF-WAY AS
NOW ESTABLISHED), TOGETHER WITH PART OF SECTION 30 LYING NORTH OF INTERSTATE 10,
STATE ROAD NO. 8 (A 300 FOOT RIGHT-OF-WAY AS NOW ESTABLISHED), ALL LYING IN
TOWNSHIP 2 SOUTH, RANGE 24 EAST, DUVAL COUNTY, FLORIDA, MORE PARTICULARLY
DESCRIBED AS FOLLOWS: FOR A POINT OF BEGINNING, COMMENCE AT A FOUND IRON PIN AT
THE SOUTHWEST CORNER OF SAID SECTION 19, THENCE NORTH 00°49'53" EAST ALONG THE
WEST LINE OF SAID SECTION 19 TO ITS INTERSECTION WITH SAID SOUTHERLY
RIGHT-OF-WAY LINE OF THE CSX RAILROAD, A DISTANCE OF 17.91 FEET TO A SET IRON
PIN; THENCE NORTH 83°25'08" EAST LEAVING SAID SECTION LINE AND ALONG SAID
SOUTHERLY RIGHT-OF-WAY LINE, A DISTANCE OF 3653.41 FEET TO A SET IRON PIN;
THENCE SOUTH 06°34'52" EAST LEAVING SAID SOUTHERLY RIGHT-OF-WAY LINE OF THE CSX
RAILROAD, A DISTANCE OF 30.00 FEET TO A SET IRON PIN AND A POINT LYING ON A
CURVE, CONCAVE SOUTHWESTERLY, HAVING A RADIUS OF 70.00 FEE; THENCE
SOUTHEASTERLY, ALONG THE ARC OF SAID CURVE, AN ARC DISTANCE OF 50.58 FEET, SAID
ARC BEING SUBTENDED BY A CHORD BEARING OF SOUTH 75°52'44" EAST AND A CHORD
DISTANCE OF 49/49 FEET TO A SET IRON PIN AND THE POINT OF COMPOUND CURVE OF A
CURVE, CONCAVE SOUTHEASTERLY HAVING A RADIUS OF 470.00 FEET; THENCE
SOUTHEASTERLY ALONG THE ARC OF SAID CURVE, AN ARC DISTANCE OF 398.58 FEET, SAID
ARC BEING SUBTENDED BY A CHORD BEARING OF SOUTH 30°52'38" EAST AND A CHORD
DISTANCE OF 386.75 FEET TO A SET IRON PIN AND THE POINT OF TANGENCY OF SAID
CURVE; THENCE SOUTH 06°34'56" EAST, A DISTANCE OF 120.02 FEET TO A SET IRON PIN;
THENCE SOUTH 00°49'52" WEST, A DISTANCE OF 272.27 FEET TO A SET IRON PIN; THENCE
SOUTH 83°25'08" WEST, A DISTANCE OF 1238.65 FEET TO A SET IRON PIN; THENCE NORTH
03°01'58" WEST, A DISTANCE OF 200.38 FEET TO A SET IRON PIN; THENCE SOUTH
83°25'08" WEST, A DISTANCE OF 25.05 FEET TO A SET IRON PIN; THENCE SOUTH
03°01'58" EAST, A DISTANCE OF 437.85 FEET TO A SET IRON PIN; THENCE SOUTH
05°22'43" EAST, A DISTANCE OF 185.19 FEET TO A SET IRON PIN; THENCE SOUTH
83°25'08" WEST, A DISTANCE OF 40/77 FEET TO A SET IRON PIN; THENCE SOUTH
06°34'52" EAST, A DISTANCE OF 853.40 FEET TO A SET IRON PIN AND THE POINT OF
CURVE OF A CURVE, CONCAVE NORTHEASTERLY HAVING A RADIUS OF 28.50 FEET; THENCE
SOUTHEASTERLY ALONG THE ARC OF SAID CURVE, AN ARC DISTANCE OF 44.77 FEET, SAID
ARC BEING SUBTENDED BY A CHORD EARING OF SOUTH 51°34'52" EAST AND A CHORD
DISTANCE OF 40.30 FEET TO A SET IRON PIN AND THE POINT OF TANGENCY OF SAID
CURVE; THENCE NORTH 83°25'08" EAST, A DISTANCE OF 70.89 FEET TO A SET IRON PIN
AND THE POINT OF CURVE OF A CURVE, CONCAVE NORTHWESTERLY HAVING A RADIUS OF
466.50 FEET; THENCE NORTHEASTERLY ALONG THE ARC OF SAID CURVE, AN ARC DISTANCE
OF 110.31 FEET, SAID ARC BEING SUBTENDED BY A CHORD BEARING OF NORTH 76°38'40"
EAST AND A CHORD DISTANCE OF 110.06 FEET TO A SET IRON PIN AND THE POINT OF
TANGENCY OF SAID CURVE; THENCE NORTH 69°52'13" EAST, A DISTANCE OF 432.89 FEET
TO A SET IRON PIN AND THE POINT OF CURVE OF A CURVE, CONCAVE SOUTHWESTERLY
HAVING A RADIUS OF 97.00 FEET; THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE,
AN ARC DISTANCE OF 152.37 FEET, SAID ARC BEING SUBTENDED BY A CHORD BEARING OF
SOUTH 65°07'47" EAST AND A CHORD DISTANCE OF 137.18 FEET TO A SET IRON PIN AND
THE POINT OF TANGENCY OF SAID CURVE; THENCE SOUTH 20°07'48" EAST ALONG A LINE TO
ITS INTERSECTION WITH THE NORTHERLY RIGHT-OF-WAY LINE OF SAID INTERSTATE 10 AND
A SET IRON PIN, A DISTANCE OF 211.50 FEET; THENCE SOUTH 69°52'12" WEST ALONG
SAID NORTHERLY RIGHT-OF-WAY LINE, A DISTANCE OF 3778.52 FEET TO A SET IRON PIN;
THENCE NORTH 00°15'02" EAST LEAVING SAID NORTHERLY RIGHT-OF-WAY LINE AND ALONG
THE WESTERLY OF SAID SECTION 30, DISTANCE OF 3146.64 FEET TO THE POINT OF
BEGINNING.

 

LESS AND EXCEPT THE FOLLOWING DESCRIBED PUMP STATION SITE:

 

A PART OF SECTION 19, TOWNSHIP 2 SOUTH, RANGE 24 EAST, DUVAL COUNTY, FLORIDA,
MORE PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF REFERENCE, COMMENCE AT A
FOUND IRON PIN AT THE SOUTHWEST CORNER OF SAID SECTION 19; THENCE NORTH 0°49'53"
EAST ALONG THE WEST LINE OF SAID SECTION 19, A DISTANCE OF 17.91 FEET TO A SET
IRON PIN ON THE SOUTHERLY RIGHT-OF-WAY LINE OF THE CSX RAILROAD (A 178 FOOT
RIGHT-OF-WAY AS NOW ESTABLISHED); THENCE NORTH 83°25'08" EAST ALONG SAID
RIGHT-OF-WAY LINE, A DISTANCE OF 1042.06 FEET; THENCE SOUTH 06°34'52" EAST
LEAVING SAID RIGHT-OF-WAY LINE, A DISTANCE OF 20.00 FEET TO A SET IRON PIN AND
THE POINT OF BEGINNING; THENCE NORTH 83°25'08" EAST, A DISTANCE OF 50.00 FEET TO
A SET IRON PIN; THENCE SOUTH 06°34'52" EAST, A DISTANCE OF 50.00 FEET TO A SET
IRON PIN; THENCE SOUTH 83°25'08" WEST, A DISTANCE OF 50.00 FEET TO A SET IRON
PIN; THENCE NORTH 06°34'52" WEST, A DISTANCE OF 50.00 FEET TO THE POINT OF
BEGINNING.

 



B-1

 

 

PARCEL II:

 

RAMP PARCEL

 

A PART OF SECTION 19, TOWNSHIP 2 SOUTH, RANGE 24 EAST, DUVAL COUNTY, FLORIDA,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF REFERENCE, COMMENCE
AT A FOUND IRON PIN AT THE SOUTHWEST CORNER OF SAID SECTION 19; THENCE NORTH
87°11'28" EAST ALONG THE SOUTH LINE OF SAID SECTION 19, A DISTANCE OF 1541.67
FEET; THENCE DEPARTING SAID SECTION LINE, NORTH 01°51'29" EAST, A DISTANCE OF
374.89 FEET TO A FOUND IRON PIN ON THE NORTHERLY RIGHT-OF-WAY LINE OF U.S. 90,
STATE ROAD NO. 10, BEAVER STREET (A VARIABLE RIGHT-OF-WAY AS NOW ESTABLISHED)
AND THE POINT OF BEGINNING; THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY LINE,
CONTINUE NORTH 01°51'29" EAST, A DISTANCE OF 560.00 FEET TO A FOUND IRON PIN;
THENCE NORTH 52°20'10" EAST, A DISTANCE OF 433.96 FEET TO A FOUND IRON PIN;
THENCE SOUTH 87°42'54" EAST, A DISTANCE OF 338.12 FEET TO A FOUND IRON PIN;
THENCE SOUTH 45°36'05" EAST, A DISTANCE OF 340.88 FEET TO A FOUND IRON PIN;
THENCE SOUTH 09°02'45" EAST, A DISTANCE OF 461.60 FEET TO A FOUND IRON PIN ON
SAID NORTHERLY RIGHT-OF-WAY LINE OF U.S. 90; THENCE SOUTH 83°25'37" WEST ALONG
SAID NORTHERLY RIGHT-OF-WAY LINE, A DISTANCE OF 1022,39 FEET TO THE POINT OF
BEGINNING.

 

PARCEL III EASEMENT

 

EASEMENT RIGHTS AS SET FORTH IN GRANT OF EASEMENT AND AGREEMENT (RAIL CROSSING
BRIDGE) RECORDED NOVEMBER 25, 1998 IN OFFICIAL RECORDS BOOK 9141, PAGE 2440, OF
THE PUBLIC RECORDS OF DUVAL COUNTY, FLORIDA.

 

PARCEL IV EASEMENT

 

EASEMENT RIGHTS AS SET FORTH IN EASEMENT AGREEMENT (BEAVER STREET CROSSING
BRIDGE) RECORDED JULY 9, 1999 IN OFFICIAL RECORDS BOOK 9347, PAGE 119, OF THE
PUBLIC RECORDS OF DUVAL COUNTY, FLORIDA.

 

PARCEL V:

 

PART OF SECTION 30, TOWNSHIP 2 SOUTH, RANGE 24 EAST, DUVAL COUNTY, FLORIDA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF REFERENCE, COMMENCE AT THE
SOUTHWEST CORNER OF SAID SECTION 30; THENCE NORTH 88°19’21” EAST ALONG THE
SOUTHERLY LINE OF SAID SECTION 30, A DISTANCE OF 1000.60 FEET TO THE POINT OF
BEGINNING; THENCE NORTH 00°15’22” EAST LEAVING SAID SOUTH LINE AND ALONG A LINE
TO ITS INTERSECTION WITH THE SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE 10, STATE
ROAD NO. 8 (A 300 FOOT RIGHT-OF-WAY AS NOW ESTABLISHED), A DISTANCE OF 2018.27
FEET; THENCE NORTH 69°52’12” EAST ALONG SAID RIGHT-OF-WAY LINE, A DISTANCE OF
3216.64 FEET; THENCE SOUTH 00°49’52” WEST LEAVING SAID RIGHT-OF-WAY LINE, A
DISTANCE OF 1825.51 FEET; THENCE NORTH 88°59’34” EAST ALONG A LINE TO ITS
INTERSECTION WITH THE EAST LINE OF SAID SECTION 30, A DISTANCE OF 1323.87 FEET;
THENCE SOUTH 00°54’43” WEST ALONG SAID SECTION LINE, A DISTANCE OF 1232.31 FEET
TO THE SOUTHEAST CORNER THEREOF; THENCE SOUTH 88°59’34” WEST ALONG AFORESAID
SOUTHERLY LINE OF SECTION 30, A DISTANCE OF 1322.13 FEET TO AN ANGLE POINT IN
SAID SECTION LINE; THENCE SOUTH 89°10’21” WEST CONTINUING ALONG SAID SECTION
LINE, A DISTANCE OF 1320.76 FEET TO AN ANGLE POINT IN SAID SECTION LINE; THENCE
SOUTH 88°19’21” WEST CONTINUING ALONG SAID SECTION LINE, A DISTANCE OF 1664.92
FEET TO THE POINT OF BEGINNING.

 

TOGETHER WITH AN EASEMENT FOR PURPOSES OF INGRESS AND EGRESS ONLY, OVER AND
ACROSS THE FOLLOWING DESCRIBED LAND, TO-WIT;

 

THE SOUTH 40 FEET OF THE WEST 1000.60 FEET OF SECTION 30, TOWNSHIP 2 SOUTH,
RANGE 24 EAST, DUVAL COUNTY, FLORIDA.

 



2

 

EXHIBIT A-1

 

SITE PLAN

 

 

 



3

 

 

 

EXHIBIT B

 

Tenant’s Property

 

Any and all appliances, fixtures, equipment, machinery, furniture and other
personal property located on or about or affixed to the Premises and/or the
Tenant’s Building and all components thereof, other than the electrical,
plumbing, heating, ventilation and air conditioning systems which are owned by
Landlord.

 

[Balance of this page intentionally left blank.]

 

 



4

 

 

 

EXHIBIT C

 

ESTOPPEL CERTIFICATE

 

The undersigned with respect to the premises at
____________________________________ as more particularly described in Exhibit
“A” attached hereto and made a part hereof by this reference (the “Premises”),
certifies and affirms the following to _________________________ [[(“Tenant”)]]
[[(“Assignee”)]] [[(“Subtenant”)]] [[(“Landlord”)]] and to
_________________________ [[(“Mortgagee”)]] [[(“Buyer”)]]:

 

1. Tenant leases the Premises from Landlord under that certain Lease Agreement
dated ____________, attached hereto as Exhibit “A” and made a part hereof by
this reference (the “Lease”).

 

2. Rent under the Lease has been paid through ____________, 20__. No rent has
been paid more than thirty (30) days in advance, except as described in the
preceding sentence. The monthly base rental amount is $_________________.

 

3. The term of the Lease is ___________________ through __________________, a
period of ____________ years. Tenant has two (2) options to extend the Lease for
five (5) years each, for a total term including all options through ___________
as set forth in the Lease.

 

4. Tenant, to the undersigned’s actual knowledge and belief without any
independent investigation, is not in default under any terms of the Lease.

 

5. Landlord, to the undersigned’s actual knowledge and belief without any
independent investigation, is not in default under any terms of the Lease.

 

6. The Lease is in full force and effect and there have been no modifications or
amendments except those which are included in the Lease attached as Exhibit “A”.

 

This Certificate may be relied upon by [[Buyer]] [[Mortgagee]], who intends to
[[purchase the Premises [and the Lease from Landlord], and by any mortgage
lender of Buyer]] [[provide secured [loan] [lease] financing to [Landlord]
[Tenant]] [[Assignee, which intends to assume and accept an assignment of the
Lease from Tenant]] [[Subtenant, which intends to sublease the Premises from
Tenant]].

 

Dated this _____ day of _______________, 200____

[[Landlord]] [[Tenant]]: _______________________

By: ______________________________________

Title: _____________________________________

 



5

 

 

 

EXHIBIT D

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION NON-DISTURBANCE AND ATTORNMENT AGREEMENT (hereinafter
referred to as the “Agreement”), made and entered into as of the _____ day of
___________, 200__, by and among ___________________________________________, a
_________________, whose address is
_______________________________________________________ (hereinafter referred to
as the “Lender”), _____________________________________________, a
_______________, whose address is
_________________________________________________ (hereinafter referred to as
the “Tenant”), and ________________, a _____________, whose address is
___________________________ (hereinafter referred to as the “Landlord”);

 

W I T N E S S E T H:

 

WHEREAS, Lender is the holder of a mortgage loan (hereinafter referred to as the
“Loan”) to Landlord, which Loan is secured by, inter alia, a [[ Commercial
Mortgage/Deed of Trust ]] and Security Agreement executed by Landlord in favor
of Lender (hereinafter referred to as the “Mortgage”), encumbering Landlord’s
property located at _______________________________, in ___________ County,
________ (hereinafter referred to as the “Mortgaged Premises”); and

 

WHEREAS, Landlord has leased all or some portion of the Mortgaged Premises
(hereinafter referred to as the “Premises”) to Tenant by Lease Agreement dated
as of ______________________, 20___, as amended by __________________________
dated __________________, 20___ (hereinafter collectively referred to as the
“Lease”); and

 

WHEREAS, Lender, in connection with the Loan, requires that the Lease and all of
the rights of Tenant thereunder be subordinated to the Mortgage and all of the
rights of Lender thereunder, subject to the terms of this Agreement; and

 

WHEREAS, Tenant desires to receive certain assurances that its possession of the
Premises will not be disturbed in the event of default and/or foreclosure under
the Mortgage, and Lender is willing to grant certain assurances upon the terms
and conditions hereinafter set forth;

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
herein contained and intending to be legally bound, hereby agree as follows:

 

1. Subject to the terms of this Agreement, the Lease and all of the rights of
Tenant thereunder shall be and are hereby declared to be and at all times
hereafter shall be and remain subject and subordinate in all respects to the
Mortgage and all of the rights of Lender thereunder. Notwithstanding such
subordination, Lender hereby agrees that, so long as no Default by Tenant then
exists under the Lease: (a) the Lease and the leasehold estate thereby created
will not be extinguished or terminated and the rights thereunder of Tenant will
not be disturbed, affected, or impaired by the foreclosure of such Mortgage,
delivery of a deed in lieu of foreclosure of such Mortgage, or the exercise of
other rights and remedies that the Mortgage provides; (b) Tenant shall not be
named or joined as a party defendant or otherwise in any proceeding for the
foreclosure of such Mortgage or to enforce any rights under the Mortgage; (c)
all condemnation awards and payments and all proceeds of insurance paid or
payable with respect to the Premises shall be applied and used in the manner set
forth in the Lease; and (d) neither the Mortgage nor any other security
instrument executed in connection therewith shall be construed as subjecting in
any manner to the lien thereof any trade fixtures, business equipment, signs or
other personal property at any time supplied or installed by Tenant in or on the
Premises, regardless of the manner or mode of attachment thereof to the Premises
but specifically excluding the plumbing, electrical, heating, cooling and
ventilation systems which are the property of the Landlord. In the event that
Lender succeeds to the interest of Landlord under the Lease and/or title to the
Premises, Tenant agrees to attorn to and to recognize Lender (as mortgagee in
possession or otherwise), or the Buyer at any foreclosure sale, as Tenant’s
landlord for the balance of the term of the Lease, in accordance with the terms
and provisions thereof, but subject, nevertheless, to the provisions of this
Agreement. Accordingly, from and after such event, Lender and Tenant shall have
the same remedies against one another for the breach of an agreement contained
in the Lease as Tenant and Landlord had before Lender (or such other Buyer)
succeeded to the interest of Landlord thereunder.

 



6

 

 

2. Lender hereby agrees with Tenant that, so long as Tenant and/or its permitted
successors and assigns comply with all of the terms, provisions, agreements,
covenants and obligations set forth in the Lease, Tenant’s possession of the
Premises under the Lease shall not be disturbed or interfered with by Lender.

 

3. Tenant hereby agrees that Lender, or any Buyer at a foreclosure sale, shall
not be (a) liable for any act or omission of Landlord under the Lease, (b)
subject to any offsets or defenses which Tenant may have at any time hereafter
against Landlord, (c) bound by any rent which Tenant may have paid to Landlord
for more than the current month, and (d) bound by any amendment or modification
of the Lease made without Lender’s prior written consent.

 

4. Tenant hereby agrees that, concurrently with Tenant’s sending to Landlord any
written notice of default by Landlord required under the terms of the Lease, it
shall send a copy of such notice to Lender at the address set forth above, by
certified mail, return receipt requested. Tenant further agrees that with
respect to any default of Landlord which would entitle Tenant to cancel the
Lease or offset or abate the rent payable thereunder, any provision of the Lease
to the contrary notwithstanding, no such cancellation or offset or abatement of
rent shall be effective unless Lender shall have received notice in the form and
manner required by the provisions of this Paragraph and shall have failed,
within the cure period during which Landlord may cure such default, if any, as
set forth in the Lease, to cure such default or cause such default to be cured.

 

5. Lender acknowledges that this Agreement has been requested by [Landlord]
[Tenant in connection with a loan by Tenant’s lender to Tenant which is secured,
inter alia, by a leasehold mortgage or similar interest on Tenant’s interest in
the Premises and as Tenant under the Lease, and that Tenant’s lender is an
intended third party beneficiary of this Agreement.]

 

6. This Agreement may not be modified orally or in any manner other than by an
agreement in writing signed by the parties hereto, or their respective
successors in interest. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and their successors and assigns.

 

7. This Agreement shall be construed in accordance with the laws of the State
where the Premises are located.

 



7

 

 

8. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall constitute but one
Agreement.

 

[Signatures on Next Page]

 

8

 



 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

  LENDER:       By:      Name:     Title:  

 

 

  TENANT:       By:      Name:     Title:  

 

 

  LANDLORD:       By:      Name:     Title:  

 

 

(INSERT APPROPRIATE NOTARY BLOCK FOR EACH PARTY)

 

 

9

 



EXHIBIT E

 

MEMORANDUM OF LEASE

 

 

 

This instrument prepared by or under the supervision of
(and after recording should be returned to):



Name:          Tracy Allen

Address:

 

 

Property Address:

15500 West Beaver Street, Jacksonville, Florida

Tax Parcel Number: _________________

 

(Space reserved for Clerk of Court)

   

 

 

MEMORANDUM OF LEASE



 

THIS MEMORANDUM OF LEASE is made as of ________ __, 2013 by and between
________________________________________, a ___________________ (“Landlord”),
whose mailing address is ___________________________________________, and
___________________________________, a _____________________ (“Tenant”) whose
mailing address is _________________________________.

 

W I T N E S S E T H:

 

PURSUANT to the terms of that certain Lease Agreement dated of even date
herewith between Landlord and Tenant (the “Lease”), Landlord has leased and
demised unto Tenant, and Tenant has leased and hired from Landlord, all of the
following described land, together with all improvements now or hereafter
located thereon (said land and improvements are referred to herein as the
“Premises”):

 

SEE EXHIBIT “A” ATTACHED HERETO AND INCORPORATED HEREIN

 

TO HAVE AND TO HOLD the Premises during the initial term commencing on ________
__, 2013 and terminating on ______________, unless extended or sooner terminated
as provided in the Lease.

 

1.            Memorandum. Reference is hereby made to the Lease for the full
covenants, agreements, rights and obligations of Landlord and Tenant with
respect to the Premises. In the event of any inconsistency between the
provisions set forth in this Memorandum and those set forth in the Lease, the
Lease shall control.

 

10

 



2.            Renewal Options. So long as Tenant is not in default under the
Lease, Tenant shall have four (4) renewal options of five (5) years each upon
sixty (60) days prior written notice to Landlord, exercisable in accordance with
the provisions of the Lease.

 

3.            Notice to Lienors. The Lease contains substantially the following
provision:

 

“Notice is hereby given that the interest of Landlord in the Premises shall not
be subject to any liens for improvements made by Tenant or anybody claiming
through Tenant. All persons who furnish work, service or materials for
improvements to the Premises at the request of Tenant or any person claiming
under, by or through Tenant, must look to the interest of Tenant and not to that
of Landlord, as provided in Florida Statutes §713.10. In accordance with
applicable laws of the State of Florida, Landlord may file in the public records
of Duval County, Florida, a public notice containing a true and correct excerpt
of this provision, and Tenant hereby agrees to inform all contractors and
material suppliers performing work in or for or supplying materials for
improvements to the Premises of the existence of this notice.”

 

4.            Radon Notice. Radon is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time. Levels of radon that
exceed federal and state guidelines have been found in buildings in Florida.
Additional information regarding radon and radon testing may be obtained from
your county public health unit.

 

[signatures next two pages]

 

 



11

 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this instrument as of the
day and year first above written.

 

Signed, sealed and delivered in the presence of:

 

Witness Signature

 

______________________________

Name: ________________________

 

Witness Signature

 

________________________________

Name: __________________________

 

LANDLORD:

 

______________________________,

a __________________

 

 

By:________________________________________

Name: __________________

Title: ___________________

 

   

 

Signed, sealed and delivered in the

presence of:

 

Witness Signature

 

______________________________

Name: ________________________

 

Witness Signature

 

________________________________

Name: __________________________

 

TENANT:

 

_____________________________,

a _____________________

 

By: ________________________________________

Name: ________________________

Title: _________________________

   

 

 

12

 



 

 

STATE OF _________ §     §   COUNTY OF ________ §  

 

The foregoing instrument was acknowledged before me this _____ day of
___________, by ___________________, __________ of
________________________________, a __________________, on behalf of said
____________________. He is personally known to me or has produced
_____________________ as identification and took an oath.

 

 

 

Print name: ___________________________

Notary Public for the State of ___________

Commission Expires: ___________________________

 

  

(SEAL)

 





STATE OF _________ §     §   COUNTY OF ________ §  



 

The foregoing instrument was acknowledged before me this _____ day of
__________, by ____________, _________ of ______________________, a
_____________, on behalf of said _______________. He is personally known to me
or has produced ____________ as identification and took an oath.

 



 

Print name: ___________________________

Notary Public for the State of ___________

Commission Expires: ___________________________

 

 

  

(SEAL)



13

 

 

 

EXHIBIT “A”

 

LEGAL DESCRIPTION OF PREMISES

 

PARCEL I:

 

WINN DIXIE BEAVER STREET WAREHOUSE PARCEL

 

PART OF SECTION 19 LYING SOUTH OF THE CSX RAILROAD (A 178 FOOT RIGHT-OF-WAY AS
NOW ESTABLISHED), TOGETHER WITH PART OF SECTION 30 LYING NORTH OF INTERSTATE 10,
STATE ROAD NO. 8 (A 300 FOOT RIGHT-OF-WAY AS NOW ESTABLISHED), ALL LYING IN
TOWNSHIP 2 SOUTH, RANGE 24 EAST, DUVAL COUNTY, FLORIDA, MORE PARTICULARLY
DESCRIBED AS FOLLOWS: FOR A POINT OF BEGINNING, COMMENCE AT A FOUND IRON PIN AT
THE SOUTHWEST CORNER OF SAID SECTION 19, THENCE NORTH 00°49'53" EAST ALONG THE
WEST LINE OF SAID SECTION 19 TO ITS INTERSECTION WITH SAID SOUTHERLY
RIGHT-OF-WAY LINE OF THE CSX RAILROAD, A DISTANCE OF 17.91 FEET TO A SET IRON
PIN; THENCE NORTH 83°25'08" EAST LEAVING SAID SECTION LINE AND ALONG SAID
SOUTHERLY RIGHT-OF-WAY LINE, A DISTANCE OF 3653.41 FEET TO A SET IRON PIN;
THENCE SOUTH 06°34'52" EAST LEAVING SAID SOUTHERLY RIGHT-OF-WAY LINE OF THE CSX
RAILROAD, A DISTANCE OF 30.00 FEET TO A SET IRON PIN AND A POINT LYING ON A
CURVE, CONCAVE SOUTHWESTERLY, HAVING A RADIUS OF 70.00 FEE; THENCE
SOUTHEASTERLY, ALONG THE ARC OF SAID CURVE, AN ARC DISTANCE OF 50.58 FEET, SAID
ARC BEING SUBTENDED BY A CHORD BEARING OF SOUTH 75°52'44" EAST AND A CHORD
DISTANCE OF 49/49 FEET TO A SET IRON PIN AND THE POINT OF COMPOUND CURVE OF A
CURVE, CONCAVE SOUTHEASTERLY HAVING A RADIUS OF 470.00 FEET; THENCE
SOUTHEASTERLY ALONG THE ARC OF SAID CURVE, AN ARC DISTANCE OF 398.58 FEET, SAID
ARC BEING SUBTENDED BY A CHORD BEARING OF SOUTH 30°52'38" EAST AND A CHORD
DISTANCE OF 386.75 FEET TO A SET IRON PIN AND THE POINT OF TANGENCY OF SAID
CURVE; THENCE SOUTH 06°34'56" EAST, A DISTANCE OF 120.02 FEET TO A SET IRON PIN;
THENCE SOUTH 00°49'52" WEST, A DISTANCE OF 272.27 FEET TO A SET IRON PIN; THENCE
SOUTH 83°25'08" WEST, A DISTANCE OF 1238.65 FEET TO A SET IRON PIN; THENCE NORTH
03°01'58" WEST, A DISTANCE OF 200.38 FEET TO A SET IRON PIN; THENCE SOUTH
83°25'08" WEST, A DISTANCE OF 25.05 FEET TO A SET IRON PIN; THENCE SOUTH
03°01'58" EAST, A DISTANCE OF 437.85 FEET TO A SET IRON PIN; THENCE SOUTH
05°22'43" EAST, A DISTANCE OF 185.19 FEET TO A SET IRON PIN; THENCE SOUTH
83°25'08" WEST, A DISTANCE OF 40/77 FEET TO A SET IRON PIN; THENCE SOUTH
06°34'52" EAST, A DISTANCE OF 853.40 FEET TO A SET IRON PIN AND THE POINT OF
CURVE OF A CURVE, CONCAVE NORTHEASTERLY HAVING A RADIUS OF 28.50 FEET; THENCE
SOUTHEASTERLY ALONG THE ARC OF SAID CURVE, AN ARC DISTANCE OF 44.77 FEET, SAID
ARC BEING SUBTENDED BY A CHORD EARING OF SOUTH 51°34'52" EAST AND A CHORD
DISTANCE OF 40.30 FEET TO A SET IRON PIN AND THE POINT OF TANGENCY OF SAID
CURVE; THENCE NORTH 83°25'08" EAST, A DISTANCE OF 70.89 FEET TO A SET IRON PIN
AND THE POINT OF CURVE OF A CURVE, CONCAVE NORTHWESTERLY HAVING A RADIUS OF
466.50 FEET; THENCE NORTHEASTERLY ALONG THE ARC OF SAID CURVE, AN ARC DISTANCE
OF 110.31 FEET, SAID ARC BEING SUBTENDED BY A CHORD BEARING OF NORTH 76°38'40"
EAST AND A CHORD DISTANCE OF 110.06 FEET TO A SET IRON PIN AND THE POINT OF
TANGENCY OF SAID CURVE; THENCE NORTH 69°52'13" EAST, A DISTANCE OF 432.89 FEET
TO A SET IRON PIN AND THE POINT OF CURVE OF A CURVE, CONCAVE SOUTHWESTERLY
HAVING A RADIUS OF 97.00 FEET; THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE,
AN ARC DISTANCE OF 152.37 FEET, SAID ARC BEING SUBTENDED BY A CHORD BEARING OF
SOUTH 65°07'47" EAST AND A CHORD DISTANCE OF 137.18 FEET TO A SET IRON PIN AND
THE POINT OF TANGENCY OF SAID CURVE; THENCE SOUTH 20°07'48" EAST ALONG A LINE TO
ITS INTERSECTION WITH THE NORTHERLY RIGHT-OF-WAY LINE OF SAID INTERSTATE 10 AND
A SET IRON PIN, A DISTANCE OF 211.50 FEET; THENCE SOUTH 69°52'12" WEST ALONG
SAID NORTHERLY RIGHT-OF-WAY LINE, A DISTANCE OF 3778.52 FEET TO A SET IRON PIN;
THENCE NORTH 00°15'02" EAST LEAVING SAID NORTHERLY RIGHT-OF-WAY LINE AND ALONG
THE WESTERLY OF SAID SECTION 30, DISTANCE OF 3146.64 FEET TO THE POINT OF
BEGINNING.

 

LESS AND EXCEPT THE FOLLOWING DESCRIBED PUMP STATION SITE:

 

A PART OF SECTION 19, TOWNSHIP 2 SOUTH, RANGE 24 EAST, DUVAL COUNTY, FLORIDA,
MORE PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF REFERENCE, COMMENCE AT A
FOUND IRON PIN AT THE SOUTHWEST CORNER OF SAID SECTION 19; THENCE NORTH 0°49'53"
EAST ALONG THE WEST LINE OF SAID SECTION 19, A DISTANCE OF 17.91 FEET TO A SET
IRON PIN ON THE SOUTHERLY RIGHT-OF-WAY LINE OF THE CSX RAILROAD (A 178 FOOT
RIGHT-OF-WAY AS NOW ESTABLISHED); THENCE NORTH 83°25'08" EAST ALONG SAID
RIGHT-OF-WAY LINE, A DISTANCE OF 1042.06 FEET; THENCE SOUTH 06°34'52" EAST
LEAVING SAID RIGHT-OF-WAY LINE, A DISTANCE OF 20.00 FEET TO A SET IRON PIN AND
THE POINT OF BEGINNING; THENCE NORTH 83°25'08" EAST, A DISTANCE OF 50.00 FEET TO
A SET IRON PIN; THENCE SOUTH 06°34'52" EAST, A DISTANCE OF 50.00 FEET TO A SET
IRON PIN; THENCE SOUTH 83°25'08" WEST, A DISTANCE OF 50.00 FEET TO A SET IRON
PIN; THENCE NORTH 06°34'52" WEST, A DISTANCE OF 50.00 FEET TO THE POINT OF
BEGINNING.

 



14

 

 

PARCEL II:

 

RAMP PARCEL

 

A PART OF SECTION 19, TOWNSHIP 2 SOUTH, RANGE 24 EAST, DUVAL COUNTY, FLORIDA,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF REFERENCE, COMMENCE
AT A FOUND IRON PIN AT THE SOUTHWEST CORNER OF SAID SECTION 19; THENCE NORTH
87°11'28" EAST ALONG THE SOUTH LINE OF SAID SECTION 19, A DISTANCE OF 1541.67
FEET; THENCE DEPARTING SAID SECTION LINE, NORTH 01°51'29" EAST, A DISTANCE OF
374.89 FEET TO A FOUND IRON PIN ON THE NORTHERLY RIGHT-OF-WAY LINE OF U.S. 90,
STATE ROAD NO. 10, BEAVER STREET (A VARIABLE RIGHT-OF-WAY AS NOW ESTABLISHED)
AND THE POINT OF BEGINNING; THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY LINE,
CONTINUE NORTH 01°51'29" EAST, A DISTANCE OF 560.00 FEET TO A FOUND IRON PIN;
THENCE NORTH 52°20'10" EAST, A DISTANCE OF 433.96 FEET TO A FOUND IRON PIN;
THENCE SOUTH 87°42'54" EAST, A DISTANCE OF 338.12 FEET TO A FOUND IRON PIN;
THENCE SOUTH 45°36'05" EAST, A DISTANCE OF 340.88 FEET TO A FOUND IRON PIN;
THENCE SOUTH 09°02'45" EAST, A DISTANCE OF 461.60 FEET TO A FOUND IRON PIN ON
SAID NORTHERLY RIGHT-OF-WAY LINE OF U.S. 90; THENCE SOUTH 83°25'37" WEST ALONG
SAID NORTHERLY RIGHT-OF-WAY LINE, A DISTANCE OF 1022,39 FEET TO THE POINT OF
BEGINNING.

 

PARCEL III EASEMENT

 

EASEMENT RIGHTS AS SET FORTH IN GRANT OF EASEMENT AND AGREEMENT (RAIL CROSSING
BRIDGE) RECORDED NOVEMBER 25, 1998 IN OFFICIAL RECORDS BOOK 9141, PAGE 2440, OF
THE PUBLIC RECORDS OF DUVAL COUNTY, FLORIDA.

 

PARCEL IV EASEMENT

 

EASEMENT RIGHTS AS SET FORTH IN EASEMENT AGREEMENT (BEAVER STREET CROSSING
BRIDGE) RECORDED JULY 9, 1999 IN OFFICIAL RECORDS BOOK 9347, PAGE 119, OF THE
PUBLIC RECORDS OF DUVAL COUNTY, FLORIDA.

 

PARCEL V:

 

PART OF SECTION 30, TOWNSHIP 2 SOUTH, RANGE 24 EAST, DUVAL COUNTY, FLORIDA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF REFERENCE, COMMENCE AT THE
SOUTHWEST CORNER OF SAID SECTION 30; THENCE NORTH 88°19’21” EAST ALONG THE
SOUTHERLY LINE OF SAID SECTION 30, A DISTANCE OF 1000.60 FEET TO THE POINT OF
BEGINNING; THENCE NORTH 00°15’22” EAST LEAVING SAID SOUTH LINE AND ALONG A LINE
TO ITS INTERSECTION WITH THE SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE 10, STATE
ROAD NO. 8 (A 300 FOOT RIGHT-OF-WAY AS NOW ESTABLISHED), A DISTANCE OF 2018.27
FEET; THENCE NORTH 69°52’12” EAST ALONG SAID RIGHT-OF-WAY LINE, A DISTANCE OF
3216.64 FEET; THENCE SOUTH 00°49’52” WEST LEAVING SAID RIGHT-OF-WAY LINE, A
DISTANCE OF 1825.51 FEET; THENCE NORTH 88°59’34” EAST ALONG A LINE TO ITS
INTERSECTION WITH THE EAST LINE OF SAID SECTION 30, A DISTANCE OF 1323.87 FEET;
THENCE SOUTH 00°54’43” WEST ALONG SAID SECTION LINE, A DISTANCE OF 1232.31 FEET
TO THE SOUTHEAST CORNER THEREOF; THENCE SOUTH 88°59’34” WEST ALONG AFORESAID
SOUTHERLY LINE OF SECTION 30, A DISTANCE OF 1322.13 FEET TO AN ANGLE POINT IN
SAID SECTION LINE; THENCE SOUTH 89°10’21” WEST CONTINUING ALONG SAID SECTION
LINE, A DISTANCE OF 1320.76 FEET TO AN ANGLE POINT IN SAID SECTION LINE; THENCE
SOUTH 88°19’21” WEST CONTINUING ALONG SAID SECTION LINE, A DISTANCE OF 1664.92
FEET TO THE POINT OF BEGINNING.

 

TOGETHER WITH AN EASEMENT FOR PURPOSES OF INGRESS AND EGRESS ONLY, OVER AND
ACROSS THE FOLLOWING DESCRIBED LAND, TO-WIT;

 

THE SOUTH 40 FEET OF THE WEST 1000.60 FEET OF SECTION 30, TOWNSHIP 2 SOUTH,
RANGE 24 EAST, DUVAL COUNTY, FLORIDA.

 



15

 

 

EXHIBIT D

 

FORM OF BILL OF SALE

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller’s right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.

 

Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.

 

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2013.

 

 

  SELLER:           By:              Name:           Title:        

 

 



D-1

 

 

SCHEDULE A

 

TO BILL OF SALE

 

(Add legal description of Real Property]

 

 



D-2

 

 

 

EXHIBIT E

 

 

 

 



 

EXHIBIT F

 

WARRANTIES

 

 

 

 





 

 